Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 1 of 55




                          U N IT ED STA TE S D IST R IC T C O U R T
                          SO U TH E R N D ISTR IC T O F FLO R ID A
                            FO R T L A U D ER D A L E D W ISIO N

                            CaseN o.18-cv-61117-BLO O M /Valle

  STEVEN BENTON AIJBREY and
  BRIANEowu oVODICJ ,                                                     FILED BY             -        D C.
                                                                                                         .



            Plaintigk                                                            02T -2 2218
                                                                                STEVEN M. LAFIIMORE
  D M AGAZINE PARTNERS,L.P.d/b/a                                                 CLERKU.S.DI  SI cT.
                                                                                s.D.C)FFLA .FT. LAUD,
  D M AGM INE;M AGAZINE
  LIM ITED PA RTN ERS,L.P.;A LLISON
  M ED IA ,IN C .;JA M IE L.THO M PSON ;
  ROBERT L.ERM ATIN GER,JR.;
  SCOTT ROBERT SAYERS;STEPHEN
  CHARLES SCHOETTM ER;ERIC
  VAUGHN M OYE;DALLAS POLICE
  DEPARTM ENT;CITY OF DALLA S;
  M ELW DA CHRISTINE UM INA ;
  D A LLA S CO UN TY SHERIFF'S
  DEPT.;DALLAS COUNTY,TEXAS;
  and DOES 1-10,a11whosetruenames
  areunknown,

           De# ndants.




                     DEFENDANTS
                        PLAINTIF'
                                P'M'RES PONSETO CITY
                                    O TIO N T O D ISM ISS A N D
                    IN C O R PO R A TED M E M O R AN D U M O F LA W



  1D efendantRobertL. Erm atinger,Jn'slegalcapacity in this action changesupon hisretirementfrom the
  City ofDallas,DallasPolice Departmentin Novem ber2016. Plaintiffs'defam ation claims againtRobert
  L.Ermatinger,Jr.(tçE= atinger''l,lndividually,arise from hisFebruary 2017 interview withD M agazine
  and are addressed in a serperate response. This Response addresses the City Defendants, including
  Erm atingerin hiscapacity asa City ofDallasemployee.
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 2 of 55




                                        TABLE OF CONTENTS




         A. CityDefendnntsaresubjecttopersonaljurisdictioninFlorida.................. 5
                  1. TheCity established Floridam inim lzm contacts ............................ 5

                  2    TheCity violated theirown policy,releasing opinions
                       nnd fabricated evl
                                        *dence........................................................
                  3. TheCity instigated harasslnentin Florida .................................... 8

                  4. Flon'daLong            Stat-
                                                uteestablishespersonaljtuisdiction ............... 9


                             a)                                                                                 10



                             c) Fal
                                  -rPlay d SubstantialJustice ................................... 11


                        Florida eventsgaveriseto the claim .........................................

                        Events essentialto the existence ofthe claim ............................... 14

         C      Flon-daclaimsbroughtinFlon-da,wheretheinj occurred ..................... 15
  IA?.   STF/VIFI!IA (2Iw2%1!efS FO R IIJNIZII (r()   7F ....................................................

         2%.      (zounts 1,)(A?,nnd )(A?l I7efnrnation ...................-.......................... 16

         B.      Cotmt11 Unreasonable Searchesnnd Seizures..................................

                                                                                                                19

                  CountIV      Pn-vatePrope       Taken forPublicUse ............................... 19



                                                       11
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 3 of 55




        E.    CountV     D epn-ved ofLibe      w ithoutD ue Process ofLaw ................... 19

        F.    Collnt'
                    Vl (
                       D ue Process an.
                                      d EqllnlProtection .................................... 19

        f'
         l.   Collnt'
                    VII Prestunption oflnnocence ............................................. 19

        11.   Count'
                   V1I1 Persons'
                               UnderColorofLa'
                                             w Liability ..............................

        1.    Collnt1(X..
                        -..
                          Alnen-cansm- I7isabilities.
                                                    Act....................................... 20

        J.    CountX Conspiracy AgainstRightsUnderColorofLaw ..................... 20



              Count 1 lnvasion ofPn-vacy-M l
                                           -sapproprl
                                                    -atl
                                                       -on .............................. 21

              CollntXIII Invasion of ivacy Public Disclostlre ........................... 21

        -
        N.    CollntXlV -lnvasion ofPrivacy- ln           ion ...................................... 22

        ().   (lollnt)(A/1l False      est............................................................ 22

        P.    (lO t     1l1     ssault d llatte .................................................

               O

        1t.   Cl0 t         Foreseeable Zone Of -sk .............................................

        S.    Co t      I     onspiracy Liabili                                                      23

        T.    Count     11 Em otionalDiskess,Intentionallnfliction ........................ 24

        U.    Cozm t     11 N egligentInfliction ofEm otionalDistress ......................

                                                                                                     24




                                                 111
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 4 of 55




         PlaintiffsSteven B.Aubrey (çW ubref')andBrian E.VodickaCçvodicka''),(collectively,
  ûtplaintiffs''),respond to the M otion to Dismiss (ûlMotion'') filed by the City ofDallas,Scott
  Robert Sayers (çtsayers'') and RobertL.Ermatinger,Jr.CErmatinger'') (collectively, çt-f'
                                                                                         he
  City''),msfollows:

                                     1. INTRODUCTION

         Tlzis case is aboutcrooked Texms copsthatbotched a Texas murderinvestigation. To

  solvecrimes,thecrookedcopsfound tçtheendjustifesthemeans''methodwastheirfavoritebut
  itwasnotworking wellforthem in thiscase. Thecrooked copstypically started an investigation

  w1t11 fraudulent am davits loaded ydth probable cause. Defendants Robert Erm atinger

  (tçErmatinger'')and ScottSayersCsayers'')would commitaggravated perjury,gettheunlawful
  search warrantsthey needed to bustrightthrough people'srightto privacy and hope they m ight

  sblmble into som ething. 'rhe crooked cops instinctswere offthistim e,they continued using

  fraudulentaffidavitsbutthey were notfinding anything ofvalue.

         The crooked cops were frustrated so they conspired with The Cotmty cops to really

  unle%honthePlaintiffsbecauseinTexas,thegaysaretreatedjustliketheblacks.Together,the
  band ofTexascopscomm itted m ultiple crim inaloffensesagainstPlaintiffs,butstillno evidence.

         Ermatinger and Sayers had already been tllrough Plaintiffs'apartment two tim es,with

  search w arrants. For reasons unknown,they waited for A ubrey to leave the apartm entand then

  broke into Plaintiffs residence and illegally trespmssed into the residence, without a warrant.

  Thatand repeated aggravated mssaultsby Erm atinger'sthug friendswasal1Plaintiffscould stnnd,

  they had theirfillofDallmsand moved to Florida. The crooked copswere notquite ready to see

  theirfavoritetargetsleave sothepolice copscontactedthelocalpolicein Floridaalld the sheriff
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 5 of 55




  copscalled theBroward County sheriffsdepartm entensuring Plaintiffswould be harassed when

  theyanivedin SouthFlorida.(SeeEx.A,Decl.ofVodickaat5$2and7)
           Plaintiffs were living in Florida when The City released two (2)of their fraudulent
  am davitsforsearch warrantsto bepublished onlineandfurtherinjtzrePlaintiffs,in Florida.The
  City's flagrantuse of tmlawfulsearch warrants against Plaintiffs and others,garners national

  recognition.'(seeExs.c andD,Fraudulentaffidavitspublishedby D M agazine)

                                           II. BA CK G R O U ND

           Plaintiffs had plnnned to m ove to Florida from Austin in early 2016. lra Tobolowsky

  teamed up with his lawyer/partner,Defendant Stephen SchoetM er Cschoet% er'') to file a
  frivolousdefamation suitagainstPlaintiffs in Dallas,asthey had done to othersoverthe years.

  (SeeEx.A,Decl.ofVodickaat! 10)Plaintiffs'planstomoveto Floridawereshortcircuitedby
  the lawsuitand Schoettmer'sfrequentand har% sing settingsforhearingsthatrequired travelto

  Dallas.Plaintiffs decided to move to Dallas for one year expecting the lawstlit against them

  would be overwith a July 2016 setting fortrial. They were wrong. Aftermoving to Dallas,

  whereAubreywasbornand raised,Schoettmer'sjudicialgamesmanshipbecamelessofabm den
  to Plaintiffs. M onthsafterm oving to Dallas,lra Tobolowsky wasmurdered.




  '   On September6,2018,DallaspoliceOYcerAmberGuygershotandkilledBotham Jean(26),whowasunarmed
  and in hisownapartment.DallmsPoliceDepartment'sreaction tothe incidentwasto criminalizethevictim,andon
  the following day,a search warrant was issued for collection of evidence in the murder victim's apartment,
  including narcotics. Thewarrantlisted severalitemsfound inside the apartment,including 10 gramsofpotand a
  metalmarijuana grinder,among otherthings.The W%hington Post,September14,2018 article,Dallaspolice
  shooting.Searchfor marquana in victim 'shome wl.
                                                 Kattemptto '
                                                            smear'him,attorneyssay,by Meagan Flynn
  stated: Rllean)wasnotonlyneverconvicted ofacrime,hewasneverevenaccused ofacrime,neverarresteds''
  M erritttold The W ashington Post.çElttook a white Dallaspolice officerto break into hishome and shoothim to
  death forhim tobecomepainted asacrim inal.''Plaintiffs''allegetheseactsform apatternandpracticeofTheCity.



                                                       2
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 6 of 55




         Because the relationships between Plaintiffs, Schoettm er and Ira Tobolowsky were

  typical of opposing parties,follow ing the m tlrder,the Tobolow sky fam ily w as reported to have

  no ideawho,including Plaintiffs,m ighthavewanted tohnrm M r.Tobolowsky,stating:

         The detective asked D ebbie:''Do you think this was an accident,orcould som eone have
         done thist
                  /''''W hatdo you m ean?''she asked.She couldn'tthink ofanyone who wanted to
         hurtherhusband.(SeeDoc.56-2,Decl.ofEarnshaw atp.16)
         Before the flight, M ichael had learned the tire m ight have been set intentionally.The
         thoughtinfused his grief w ith rage.Cram ped in his w indow seat,M ichaelfelthis hands
         aching and realized both fists were clenched.A llhe could think aboutw as ''W ho?
         (SeeDoc.56-2,Decl.ofEnrnshaw atp.16)
  MichaelTobolowsky CfMichael'') and his brothers were on vacation in Florida when they
  receiverthehorrifk newsaboutthei.
                                  rfather.(SeeDoc.56-2,Decl.ofEnrnshaw atpp.17& 19)
  Atthe same time they were on a tlightback to Texaswondering Rwho,''the frststory aboutthe

  fire appeared online at9:32 nm ,insinuating Plaintiffs'connection to the crim e,stating:ltllis1aw

  partnertoldthestation thatTobolowskyhad recently been involved in contentiouslitigation.''

         W ithoutmotive and withoutanything connecting Plaintiffsto the crime excepta lawsuit,

  Schoettmer, who knows less about Plaintiffs thm1 alm ost anybody, told the media and

  hw estigatorsthathe believed Plaintiffswerevery angry and were responsible. Schoettmeralso

  fabricated that1ra Tobolowsky had recently received a death threatemail,which also turned out

  to befalse. Schoettmerhmsa history ofscandalousand unethicalbehaviorand he directed much

  ofhishateattheLGBT community and atPlaintiffs. Schoettmerseized the opportunity thatthe

  murderpresented,took center stage and began holding pressconferencesand giving interviews

  interjectinghimselfandthelawsuitintothetragicmurder.
         Schoettmer's finger pointing, followed by Defendant Eric M oye's CtM oye'')
  annotmcem entthathe believed Aubrey mm dered lra Tobolowsky,triggered epiceventsand epic

  defnmatory attackson Plaintiffs,which continue today. The City btmgled the investigation and



                                                  3
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 7 of 55




  focused a11oftheir manpowerand search warrants on Plaintiffs instead ofpersons with likely

  m otives, despite Vodicka's advice to Erm atinger; itfollow the m oney.'' Fruskated w ith '
                                                                                            l'he

  City's failed attem pt to investigate the crime, the Tobolowsky family began their own

  investigation and with nothing butM oye'saccusation and the constantmedia attack,they grew

  to believe m isintbrmation about Plaintiffs, like m illions of others in Texas and across the

  cotmtry. Plaintiffs have neverbeen convicted,indicted,charged with,arrested or even nnmed

  suspects forthe murderofIra Tobolowsky and they neverwillbe,because they had nothing to

  do w ith it.

          For 50 plus years,Plaintifs were highly respected by business associates,friends and

  acquaintances. The City conspired with others to completely destroy Plaintiffs'reputations in

  Texmsand in Florida. The defendants'waron Plaintiffsand the life-threatening assaultscaused

  Plaintiffs to move severalmonths before their planned departure and they relocated to South

  Florida.(SeeEx.A,Decl.ofVodickaat!! 1,6) (SeeEx.B,Decl.ofAubreyat! 1)
          Yearsprior,when life had been betterto Plaintiffs,they owned a second home on M inmi

  Beach. They were more than eagerto return to South Floridw catch up with greatfriendsthey

  hadknownformany yearsandbegintoenjoylifeagain,on thebeach likebefore. Thedriveto
  Florida in a U -haulrentalw as tough but the m om ent Plaintiffs crossed the Texas border into

  Louisiana,there wasa overwhelm ing feeling off'
                                                reedom and safety.Expecting they would never

  retum ,Plaintiffsbelieved they were leaving thedarknessofDallasbehind.

          Butthose good feelingsand hopefora brighterfutureonly l% ted the few daysittook to

  drive to South Florida because The City had called ahead and poisoned the well. The City had

  successfully destroyed PlaintiFs'reputationsin Broward County before they arrived by pmssing

  thebaton to locallaw enforcem entwho continued theharmssm enton behalfofThe City.




                                                4
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 8 of 55




        Upon aniving,police officersand sheriF deputiestook turnsparking directly in frontof

  the house Plaintiffs' rented, or one house rem oved, an unfam iliar practice for the quiet

  neighborhood. (See Exs.A & B,Plaintiffs'Decl.at!! 7) Thenew routine/harassmentlasted
  approximately three (3) weeksand frightened the neighbors. Plaintiffs'next-doorneighbors,
  who were verbally excited to have a new neighbor on the day they arrived,have notspoken a

  word to Plaintiffs since,now almost two years. Local 1aw entbrcem ent m ade sure to let

  Plaintiffsknow they werenotwelcomehereand thatthey were being watched,very closely.

         Plaintiffs were invited to one set of friend's house for Thnnksgiving and another for

  Christm as,butwithinthree monthsoftheirarrival,Plaintiffsdecade-long friendshipsvanished as

  a result of the defnm ation on the lntem et. Plaintiffs' fears were realized. Defam atory

  publications on the lnternetare like an aggressive cancer thatis sure to cause dam age sooner

  ratherth% later. Thefamily PlaintiffsspentChristmasand New Yearswith sold theirhouse and

  m oved withouttelling Plaintiffs and withoutany fom arding information. They have toddlers

  and they likely feared fortheirsafety afterreading the articlespublished on the lnternet,here in

  Florida.

                             111. A RG UM EN T and A UTH O R IW

         Plaintiffs concede thatthe D allas Police D epartm entshould be dism issed because itisnot

  an independentlegalentity capable ofbeing sued.

  A.     TheCityissubjecttopersonaljurisdictioninFlorida.
         1.     The C ity established Florida m inim um contacts.

         Plaintiffs'injudesarosefrom TheCity'ssignificanteventsin Texasaswellassigniticant
  eventsin Florida. TheCity released Plaintiffs'personaland confidentialinformation,which was

  protected by the constitutionalrightto privacy and the Texas GovernmentCode. M ostof the
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 9 of 55




  inform ation released by The City were completely fabricated,m ade to appear truthful and

  legitimate, to attract D M agazine, who published the material in Articles 2 and 3 (the
  tGArticles'')2 The Articles were distributed to,and accessed in,Florida.(See Ex.A,Decl.of

  Vodicka at! 6) The City's false and defamatory information,aboutFlorida residents,was
  published on D M agazines' website and was accessible and accessed in Floridw thereby

  constimting the com mission of the tortious act of defamation within Florida tmder section

  48.193(1)(b). Plaintiffs,Floridaresidents,are the main subjectofArticle-z with theirproper
  names reprinted 120 times.Under section 48.193(1)(a)2. Under section 48.193(1)(a)2,The
  City'sactssubjectthem tothisCourt'sjurisdictionbecausethey committedatortuousactwithin
  thisstate.

          2.      The C ity violated their ow n policy,releasing opinions and fabricated
                  evidence.

          The City's conductviolates established federalstatutory and/or constim tionalrights of

  which a reasonable person would haveknown.Cruzv.Davidson,552 F.App'x 865,867 (111
  Cir.2013)(quoting Keating,598F.3d at762). When The City conspired with D Magazineto
  publish false and defnmatory m aterialregarding Plaintiffs,they were in direct conflict with

  Section 323.048.2.ofthe DallasPoliceDepartm entGeneralOrder,which forbidsthe releaseof

  such inform ation,stating'
                           .




  2Article-z:April26,2017,,1PlaceWhereSomethin,
                                              !EvilHappene4 byJamieThompson,wastheonlineversion
   ofD M agazine'sfeature story designed to reach thelronline digitalmedia audience,sellsubscriptionsand solicit
   advertisers.(See Motion,Doc.56-2,Decl.of Earnshaw Tabs 2)Article-3:April26,2017,W Place Where
   Something EvilHappene4 by JamieThompson,wastheprintversion ofthe feamre storythatwœspublished itthe
   May 2017magazinewith the covertitle:L*sceneof the Crime.1ra Tobolowsky wl,
                                                                            :burned alive in hisNorth
   Dallasgarage. Thefamil
                        y isconvincedtheyânt'w whodid it''(SeeMotion,Doc.56-2,Decl.ofEarnshaw Tab 1)
   D Magazineshipsthemagazinetocustomersinmultiplestates,includingFlorida.(SeeMotion,Doc.56-2,Decl.
   ofEarnshaw at!(l0)




                                                       6
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 10 of 55




       ûCINFORM ATION W ILL N OT BE RELEASED PERTN NING TO ANY OF THE
       FO LLO W IN G :PER SON A L OPIN IO N S A BO U T TH E SU SPECT OR EV ID EN CE.''
       (Emphasisadded)(SeeEx.E,Section323.048.2.)
   In violation oftheDallasPoliceDepartmentGeneralOrder,The City released personalopinions

  aboutPlaintiffsand evidence,including:

         Enuatinger w ould have to w ait for crim e scene technicians to search the m en's
         computers and process the juice bottle found in the garage for fingerprints.
         (SeeDoc.56-2,Decl.ofEam shaw atp.32)
          D etective Erm atinger,now retired,says the m en rem ain prim ary suspects'
                                                                                    ,no one
          else on theirlistcam e close.He says detectivesexecuted m ore search w anunts on
          the Tobolow sky case-roughly l8-than on any other case he'd w orked.M ost of
          those dealt w ith A ubrey and Vodicka;others w ere for cell tow er dum ps. ''They
          are suspects,and they are strong ones,''Erm atinger says.''But1 had no evidence
          toal-restthem.''tks'
                             ccDoc.56-2,Decl.ofEarnshaw atp.42)
          ttErm atinger says Aubrey had red marks on both arms.But a SW AT doctor
          couldn'tdefinitively say whatthe m arkswere from .ç'The doctorexplained to us
          thatitcould be f'
                          rom the flash ofafire,itcould be bums,oritcouldjustbea
          sunbtuv ''Ermatingersays.He saystoo m uch timehad passed.''
          (SeeDoc.56-2,Decl.ofEarnshaw atp.31)
   TheCityviolated Section 323.048.2when rele% ing thesecom mentsand hefailedto explain that

   ithadbeenonlysix (6)dayssincethefire/murderandAubrey'snrmsstillhad haironthem and
   thehairwasnotsinged.

          Ermatingerdidn'thaveany physicalevidence linking them to thecrime scene.But
          the men remained strong suspects. They did not have good alibis, telling
          detectivesthatatthe tim e ofthe fire,they were attheirapartm ent.
          (SeeDoc.56- 2,Decl.ofEarnshaw atp.31)
   Plaintiffs ûtdid nothave good alibis''because detectiveslearned they were hom e at7:30 am on

   the day ofthe fire,indicating thatevery m orning ofevery day,Plaintiffs do nothave good alibis.

          RDetectives began m onitoring the m en's creditcard transactionsand discovered
          thatAubrey's card had been used thatday to book a room atthe Crowne Plaza
          hotelin Dallasunderthe nnme Alexandra Krot(a friend who did spend the
          nightatthehotel,policelaterlearnedl.'' (SeeDoc.56-2,Decl.of Enrnshaw at
          p.30)
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 11 of 55




         çç-
           fhey had good circum stantialevidence againstAubrey,butnothing thatplaced
         him atthehouseonM ay 13.55(SeeDoc.56-2,Decl.ofEnrnshaw atp.42)
         tûDetectivessentthejuicebottletoQuanticoforanalysis.''
         (SeeDoc.56-2,Decl.ofEarnshaw atp.46)

  As seen above,the detective's circumstantialevidence was pathetic. Erm atinger wenta step

  furtherand released an undeniably fabricated and falsestatement,stating:

         çEphone records,detectives told the Tobolowsky fnmily,showed no activity on
         the men's cellphones from about 9 pm the night before the fire tmtilthe next
         afternoon,meaning theirphoneswerenotpinging towersand may havebeen
         turned off.The recordsdid show cellactivity before and afterthattlm e period.''
         (SeeDoc.56-2,Decl.ofEamshaw atpp.31-2)
   Here,Ermatingerlied to create suspicion where there should be none. Though itwasa violation

   for Erm atinger to release any infonnation,true or false,he knew the statem ent about phone

   recordswasa1iebecause had subpoenaed Plaintiffs'phone records,which indicate thatVodicka

   madefive(5)callsand Aubrey madetwo (2)callsbeforenoon on theday ofthemmder. (See
   Exs.A & B,Plaintiffs'Decl.at!! 12)
         3.     The C ity instigated harassm entin Florida.

         TheCitywasnotsatisfiedwithjustchasingPlaintiffsoutofDallasandoutofTex% .For
   approximately three (3)weeks,localpolice oftkerstook turnsparking directly in frontofthe
   house Plaintiffsrented,frightening the neighbors.(See Exs.A & B,Plaintiffs'Decl.at1)5 7)
   Plaintiffs'next-doorneighbors,who were verbally excited to have anew neighborthatfirstday,

   have notspoken a w ord to Plaintiffssince,now alm osttwo years.

         U pon inform ation and belief, Erm atinger contacted local 1aw enforcem ent to instigate

   harassm entagainstPlaintiffs upon theiranival to their new home. Ermatinger claim s in his

   declaration that he has never contacted any person in Florida, including any Florida police

   departm entorlaw enforcem entpersonnelregarding Plaintiffs. PlaintiffsallegethatErm atinger's



                                                8
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 12 of 55




  undeniably fraudulentam davits for search warrants and his provably false statements in the

  A rticlespublished by D M agazine stnnd as proofthathe is dishonestand nothing he says can be

  trusted. And if any person could be recognized as the most interested and dedicated to

  Plaintiffs'har% sment,itwould likely be the same one who illegally tresp% sed into Plaintifs

  residence without a warrant and who freely released information,about an ongoing murder

   investigation,to the media to harass Plaintiffs,thatperson would be Ermatinger. His vendetta

   againstPlaintifsisobviousbecausehehasshownthathewillgo theextramileto injurethem.
   If nothim ,one of the Jolm Does is behind itand minimaldiscovery here in Florida should

   quickly identify the Dallascontact,Ermatinger.

          4.     FloridaLongArm Statuteestablishespersonaljurisdiction.
          Plaintiffs'claim fits squarely witllin the provisionsofFlorida'slong-nrm statute to give

   thisCourtpersonaljurisdictionover'
                                    IheCity.
          Plaintiffs resided in Florida when 'I'he City released information concerning Plaintiffsto

   be published in the Articles. Upon publication in Floridw theinformation released by The City,

   injtlred Plaintiffsand continuesto injure Plaintiffs,in Florida,thereby sufficientforlong-arm
   jurisdiction overThe City. Honus Ftzgacr Co.v.fuminary Group LLC,No.17-cv-61317-
   Bloom/vallep2017 W L 6547899.*12 (S.D.Fla.Dec.21m2017):
          Fla.Stat.j 48.193(1)(a)(1),(2),& (6).''The reach of Florida'slong-arm statute -isa
          question of Florida lam 'and this Courtis required to apply the statute as would the
          Florida Supreme Cotu'
                              t.'''fouis Vuitton,736 F.3d at1352 (quoting United Techs.,556
          F.3d at1274).Underj48.193(1)(a)(2),adefendantcommitsatortiousactwithinFlorida
          whenthatactcausesinjuryinFlorida.SeePosnerv.EssexIns.Co.,178 F.3d 1209,1217
          (11th Cir.1999)(holding thatthe Eleventh Circuit's ''firmly established precedent...
          inteyretssubsection (48.193(1)(a)(2)1to apply to defendantscommitting tortiousacts
          outsldethestatethatcauseinjuryinFlorida'').
          Nida Corp. v.Nida, 118 F.Supp.2d 1223, 1228 (M .D.Fla.2000) (''The act is
          consideredtotakeplacewitltinthestateforpurposesofthelong-arm sGtuteiftheinjmed
          partyresidesinFloridw regrdlessofwheretheactswereacolnllycommitted.'')


                                                  9
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 13 of 55




  The City'stortuousact,illegalrelease ofinformation and fabrication ofintbrm ation forpurposes

  ofpublication in theArticles,caused Plaintiffs'injuriesin Florida. Plaintiffsknow a Florida
  residentwhodidaccessD M agazine'swebsiteand readthematerialon it.(SeeEx.A,Decl.of
  Vodickaat!9)
         5.     Plaintlffs'DueProcess.

         TheCity could have remsonably anticipated itwould be subjectto suithere in Florida.
   They pum osefully relemsed information to D M agazine for publication in Article-z to be

   accessed on the W orld W ideW eb,by anyone,including residentsin Florida. A swell,The City

   could havereasonablyanticipatedtheymightbesubjectto suitinFloridabecauseoftheirdirect
   contactwith locallaw enforcem entthatcaused the har% sm entto continue..Honus Wagner Co.

   v.Luminary Group LLC,No.17-cv-61317-Bloom/Va11e,2017W L 6547899,*12 (S.D.Fla.Dec.
   21,2017):
         The Constitution prohibits the exercise of personaljurisdiction over a nonresident
         defendanttmless its contacts with the state are such thatithas ''fairwarning''orcould
         have ''reasonably anticipated'
                                      'thatitmay besubjectto suitthere.Licciardello,544 F.3d
         at1284 (quotingShap rv.Heitner,433U.S.186,218(1977)(Stevens,J.,concuning in
         judgmentl);BurgerKing,471U.S.at472(quotingInternationalShoe,326U.S.at316).
          ''This'fairwarning'requirementissatisfiedifthedefendanthasApurposefullldirected'
          (
          A
            its)activitiesatresidentsoftheforum andthelitigationresultsfrom allegedinltlriesthat
          arise outoforrelate to'those activities.'Licciardello,544 F.3d at1284.(citing Keeton
         v. Hustler Magazine, Inc, 465 U.S. 770 (1984) and Helicopteros Nacionales de
         Colombia,S.A.v.Hall,466U.S.408,414 (1984).ln          addition,the Courtmustalso
         examine whetherthe exercise ofjurisdiction comports with ''fairplay and substnntial
         justice.''Licciardello,544F.3dat1284 (11thCir.2008)(quotingInternationalShoe,326
         U.S.at320).
                a) Relatedness
         Plaintiffs'claim arose f'
                                 rom The City's contactw1t11Florida,through publication ofthe

   Articles in Florida, defnm ing Florida residents and from their intluence w1t11 local 1aw

   enforcem ent. ln Honus.
                         .


                                                10
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 14 of 55




         ''(A)fundnmentalelementofthe specitk jurisdiction calculusisthatylaintiff'sclaim
         m ustarise out ofor relate to atlemstone ofthe defendant's contacts m th the forum .'''
         Fraserv.Smith,594 F.3d 842,850 (111 Cir.2010)(quoting OldAelJ,558 F.3dat1222
         (some intemalquotation marksomittedl).'l'
                                                 he ''inquiry mustfocuson the directcausal
         relationsllip between the defendant,the forum ,and the litigatiom''Fraser,594 F.3d at
         850 (internalquotation marksomitted)(quotingHelicopteros,466 U.S.at414,104 S.Ct.
         at1872).
               b) PurposefulAvailment
         TheCityaimedtheirintentionaltortatPlaintiffswholivedin Floridaand wereinjuredin
   Florida,which satisfies the Calder effects test for personaljurisdiction. Additionally,they
   contactedthelocalpolicedepadment,causinginjury.lnHonus'
                                                         .
         Undertheeffectstestarticulated by the Suprem e Courtin Calderv.Jones,a nonresident
         defendant'ssingle tortiousactcan establish purposefulavailmenteven ifa defendantdoes
         nothave any additionalcontactswith theforum state.See Licciardello,544 F.3d at1285
         (citinj Calder v.Jones,465 U.S.783 (1984).This occtlrswhen the tortwas:''(1)
         intentlonal;(2)aimed attheforum state;and (3)caused harm thatthe defendantshould
         haveanticipatedwouldbesufferedintheforum state.''1é (citationsomitted).
   Plaintiffs'allegationssatisfytheCaldereffectstestforpersonaljurisdiction- thecommissionof
   an intentionaltorq expressly aim ed at a specific individualin the fontm whose effects were

   sufferedintheforum.''Licciardello,544F.3dat1287-88(11thCir.2008).
                c) FairPlay and SubstantialJustice
          TheCity aimedhisintentionaltortatPlaintiffswho lived in Floridaandwere injured in
   Florida,which satisfies the Calder effects test for personaljurisdiction. Additionally,he
   contacted the local police department causing more injury.Plaintiffs have suffered glaring
  judicialabuse in North Texas,indicating Floridajurisdiction isproperso the playing field is
   levelforallparties.ln Honusl

         Defendantsbeartheburdenofestablishingthatthe exerciseofjurisdictionwould violate
         traditionalnotions offairplay and subssnntialjustice.See Louis Vuitton,736 F.3d at
          1355.Thisinquiryrequiresconsideration ofthefollowing factors:(1)''thebmdenonthe
         defendant'';(2) ''the forum's interestin adjudicating the dispute'';(3) ''the plaintiffs
         interestin obtaining convenientand effective relief;and (4) ''the (interstateqjudicial


                                               11
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 15 of 55




         system'sinterestinresolvingthedispute.''M ightyM en,102F.Supp.3dat1275 (quoting
         ficciardello,544F.3dat1288).
         (1)Btlrden on thedefendant. n edefendants'ownactsdisqualify theirpreferred Texas
  jurisdiction and/or venue. DefendantEric M oye gathered the media in his courtroom and
  announced to the world thatAubrey murdered lra Tobolowsky and because Aubrey was so

  dangerous,hewasrecusinghimselffrom thecase.(SeeMotion,Doc.56-2,Decl.ofEnrnshaw at
  p.29) ForPlaintiffs,thereisno chanceforafairkialoran impartialjury poolin Texas. The
   City'sassertionsabouttheirbtlrdenisdisingenuous. (SeeExs.A & B,Plaintiffs'Decl.at!! 14)
         (2)Forum'sinterestinadjudicatingthedispute.Plaintiffspray thisCourttakesinterestin
   helping Floridaresidentswhocontinueto beinjuredby Texasdefendants. Thedefendantshave
   notbeenableto resistcontinually availingthemselvesto Florida'sjurisdiction.Plaintiffsshould
   have the snme rightsasothers,to livepeacefully and withoutthe fearofbeing hnrmed by those

   who are supposed to protectthem . The defendantssuccessfully ran PlaintiffsoutofDallasand

   now continue to make life miserable forthem in South Florida. Thisisan opportunity forthis

   Florida Courtto send a m essage to Texas that their continued harassm ent and influence in

   Florida isnotwelcom e.

          (3)Plaintiffsinterestin obkining convenientand effective relief. Plaintiffsareonly
   capableofaffordableand effectiverelief Plaintiffscannotafford theexpenseoftravel,lodging
   and tim e away from work ifthiscase was in a venue furtherth% a halfday's drive from Fort

   Lauderdale.Jurisdiction in Texaswould guaranteeinjusticeand ineffectiverelief. (SeeExs.A
   & B,Plaintiffs'Decl.at!!4)
          (4)The interstate iudicial system 's interestin resolving the dispute.The mostem cient
                            .




   resolution to this controversy includes,nmong other things,considerations of witness location

   and evidence location. Here,the main witnessesare Plaintiffs;localpoliceJolm Does;Broward


                                                12
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 16 of 55



  County Sheriff deputy John D oes;and Plaintiffs'neighbors. The evidence establishing Florida

  jurisdiction istheArticlesthemselves,which areeverywherebecausethey arepublished onthe
  w orldW ideW eb.(SeeExs.A & B,Plaintiffs'Decl.at5116) Plaintiffshaveacopy ofArticle-3,
  themagazine,hereinFlolida.Theinterstatejudicialsystem'sinterestinresolvingthiscasemost
  eftkiently isbestserved by adjudicating thiscmse in Florida,where the injury occurred.'I'he
   factsheredemonstratethatexerciseofjurisdictionbyaTexascourtoffendskaditionalnotionsof
   fairplayandsubstantialjustice.
   B.     Florida venue is proper.

          1.     Florida events gave rise to the claim .

          Plaintiffs were residing in the State of Florida when D M agazine published The City's

   defamatory contentin the Articles,causing Plaintiffs'injtlriesand giving rise to thei.
                                                                                        r claim.
   Erm atinger contacted the localpolice department,causing the continuation ofthe harassment

   againstPlaintiffs;beginning the very day Plaintiffsarrived in South Florida. The Articleswere

   published afterPlaintiffshad become residents in Florida,they caused damage and continue to

   cause dnmage to Plaintiffs,as doesthe harassm ent,therefore Florida venue is proper.CtA civil

   action may be broughtin ...ajudicialdistrictin which a substantialpartofthe eventsor
   omissionsgiving riseto theclaim occurred.''See28 U.S.C.j 1391(b)(2).'Fheinjury causedby
   TheCitywasrealized by Plaintiffshere,inFloridaand ithasbeen signiticant. Gulflns.Co.v.
   Glasbrenner,417F.3d353,357(2dCir.2005)
          (EtlFjorvenue to be proper,signscantevents oromissions materialto the plaintifrs
          claim m ust have occurred in the diskict in question, even if other m aterial events
          occurredelsewhere.'');FirstofMich.Corp.v.Bramlet,141F.3d260,263(6thCir.1998)
          SeeEstateofAbtanv.BlackwaterLodgednTrainingC/r.,611F.Supp.2d 1,8(D.D.C.
          2009) Clln tortcases,when determinlng whether a substnntialpartof the events or
          omissions giving rise to the plaintiffs claim occun'
                                                             ed . ..in a particular district for
          purposesofj 1391(b)(2),...courtsfocuson ...theplacewherethe allegedly tortious



                                                 13
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 17 of 55




         actions occurred and the place where the harms were felt.'
                                                                  '(intem alquotations and
         citationsomittedl).
  Forpurposesofj 1391(b)(2),Florida iswherePlaintiffshave suffered harm from The City's
  released and published statements, information and m isinform ation and is where Plaintiffs

  continue to sufferfrom harassment.

         2.      Eventsessentialto theexistenceofthedaim .

         n e events giving rise to the claim include the publication of The City's com ments

   published in the Articles in Florida theircontactwith the localpolice departm entto perpehlnte

   thefurtheranceofhishar% smenthereinFlorida.(SeeExs.A & B,Plaintiffs'Decl.at!7)
          Perduev.M iamiHeraldPublishing Company,291So.2d604(Fla.J#7#):
          In 1967 theFlorida Legislatureresponded to theabove decision by enacting Chapter67-
          52 wltich in pertinentpartbecame F.S.j 770.05,F.S.A.(limiting a dsmages claim
          founded upon any single publication to only one choice ofvenue)and F.S.j 770.07,
          F.S.A.,(providingthatthecauseofaction shallbedeemedtohaveaccruedatthetimeof
          thefirstpublicationinthisstate).
          ln the Firstamerica DevelopmentCorporation case,supra,thisCourtrelied upon F.S.j
          46.04,F.S.A.asthen worded,l3lwhich permitted tand stillpermitsaspresentj47.051)
          litigation against com orations in any cotmty in wllich the cause of action arose.The
          Courtheld thatvenue could properly be laid in any county where the new spaper was
          published.
          The City's false and/or defamatory statem ents were published in Florida and caused

   injury in Florida,therefore,the eventsin Florida are significant. The City caused locallaw
   enforcementto continue har%sing Plaintiffscausing ongoing injury in Floridafortwentptlzree
   (23)months,wllichissignitkant.
          Erm atingerclaim sin llisdeclaration thathe did notknow atthetim eofhisinterview w ith

   D MagazinewhetherornotD M agazinewasKmarketedorsold in theStateofFlorida.''(See
   Decl.ofErmatinger,Doc.53-1 at!10) In Sayersdeclaration,he qualifiesthathe hmsnever
   given an interviesv to 1)M agazine tçconcerning Mr.Tobolowsky's murden''(See Decl.of


                                                14
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 18 of 55




   Sayers,Doc.53-2 at!9) However,themultiple fraudulentaffidavits,with swom and tçverifed
   facts,''signed by Erm atinger and Sayers prove theircredibility holds no value and their affinity

   forperjuryisgreat.Plaintiffssufferedenormousinjuryasaresultofthedetective'sperjury.
          Ermatinger,a com puter savvy detective,seized Plaintiffs'two computers in 2016 with

   Imlawful search warrants and he used another one of his fraudulent ao davits to gain access

   Plaintiffs' em ail accounts.lt is very likely that Erm atinger knows how computers and the

   Internetwork. Aswell,Ermatingerissom ething ofa television starafterhisappearanceson The

   First48,also accessible in Florida. Itwould benaïve forErm atingerto think hisperformances

   on television only aired in Dallasasitwould be nai've forhim to think thathis interview with D

   M agazine would notbe published everywhere,including in Florida. Though Sayersclaims he

   did notgivean interview to D M agazine,theArticlesindicate otherwise:

          A hom icide detective nam ed Scott Sayers anived at the house w earing a button-dow n
          and tie. The detective asked Debbie: ''D o you think this w as an accident, or could
          someonehavedonethis?''(SeeDoc.56-2,Decl.ofEnrnshaw atp.16)
   The eventthatgives rise to the claim was the publication of Erm atinger and Sayers released

   information aboutPlaintiffsin Florida,which wasaccessed and caused Plaintiffs'injuries.The
   onlypropervenueisinFlorida. (SeeExs.A & B,Plaintiffs'Decl.at!!3)
    C. Floridaelaim sbroughtin Florida,wheretheinjuryoceurred.
          Plaintiffs were residents ofFlorida when The City caused them signiticantinjury,in
   Florida. Therewerenostateclaimsagainstn eCity priortotheeventsthatinjuredPlaintiffsin
   Florida,which were caused by The City.Plnintiffs bring federaland Florida state-law causesof

   action foreventsthattook place in Florida.




                                                  15
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 19 of 55




          A11ofThe City'sassertions aboutçlclaim sbarred''and tçwaiverofsovereign im munity''

  undertheTexasTortClaimsActareirrelevantasthestateclaimsaresubjecttoFloridastatelaw.
  (SeeMotion,Sec.C.atpp.13-15)
                           IV. STATED CLM M S FOR EACH CO UNT

  A.      C ounts 1,XV ,and V l- D efam ation.

          The events giving rise to these counts for defnm ation occurred in Florida.Florida state

  law is applicable to Plaintiffs'Florida injuries. Texas1aw isnotapplicable to the Florida
   claim s. Plaintiffs were Florida residents when D M agazine published its Articles thatcaused

   Plaintiffs'injuries. The City relemsed defnmatory infbrmation thatwaspublished in Florida,
   aboutPlaintiffsand evidence from an ongoing m urderinvestigation.The City directly violated

   D allasPolice D epartm entG eneralO rder Section 323.048.2 when itreleased the inform ation.

   B.     CountIl- unreasonableSearchesand Seizures.

          Because Plaintiffs had nothing to do with the m urder,Erm atingerand Sayers fabricated

   probablecause in theirfraudulentaffidavitsforsearch warrantsto convince variousjudgesto
   issue search warrantsthatviolated Plaintiffs'constimtionaland rightsto privacy. Regardlessof

   the officerswho madethefalsearrests,Ermatingerand Sayers'perjury caused theevent. The
   M otion states:ttsecond,Plaintiffs have failed to allege a lack ofprobable cause because they do

   not allege a m aterial falsehood or om ission in the presum ptively valid search w arrants used to

   effectthe searchesand seizures.'' (See M otion,Doc.53 atp.20)Thisisa false statementas
   Plaintiffsclearly allegeErmatingerand Sayerscommitted aggravatedperjuzy in theirfraudulent
   am davits.(SeeComplaint,Doc.1at!! 126-129)
          TheM otion incorrectly states:Hplaintiffsfailto allege facts suftk ientto plead excessive

   force,particularly in the face ofErmatinger'sand Sayers'squalified im munity.'' However,the




                                                  16
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 20 of 55




  facts are suftk ient. 'l'he search warrants wcrc not arrest warrants and they only instructed

  authorities to retrieve fingerprints and photographs only. The City arranged and executed a

  tçstake-outs and High Risk Apprehension Operation'' detailed in Dallas Police Department

  GeneralOrderSection313.07.(SeeEx.F) Section313.07A.1.states:
         Stake-out: an operation in which oftk ers œssum e concealed or covert positions in
         anticipation ofacriminalactforthepurposeofapprehending thepersonsinvolved.

   Section 313.07D .1and 2 provide:

         RequestsforTacticalDivision Assistancedming Stake-outand High-m sk Apprehension
         of Suspects.Ox cers receiving inform ation that a violent crim e is likely to occlzr will
         notify their supervisor who willnotify the TacticalDivision.Examples ofthe types of
         offense situations to which the Tactical Division will respond and have primary
         comm and responsibility are armed robbery, hostage siomtions, barricaded persons,
         kidnapping or any other violent crim e involving an armed suspect.Routine stakeouts,
         surveillance,drug raids,and Fugitive Squad apprehensions,forexnmple,do notrequire
         thattheTacticalDivisionbecalled.(SeeEx.F)
  PlaintiffsallegeThe City usedexcessive forceto retrieve Plaintiffsfingerprintsand photographs.

   The Motion citesHorn v.Barron,720 F.App'x 557,563 (11th Cir.2018)(quoting Nolin v.
   Isbell,207 F.3d 1253, 1257-58 (111 Cir.2000)). However,ln Horn,the arrestee wasnot
   subjected to aTacticalDivision covertoperation in anticipation ofacriminalact. Herarresting
   oftk erused a softhandstechniqueinstead a loaded firearmspointed atPlaintiffs'heads.

          Proofthat one lie leads to another,Erm atinger and Sayers fabricated probable cause by

   using the snmeliein multiple afsdavitsforsearch warrants. Thefalse statement:

          tsliltwasallejed in thelawsuitthatSteven Aubrey threatened tlihad'thesamewords
          used to descnbe the warsbroughtby terrorists,and againstllis life which wms filed in
          courtdocumentnumber15-08135.95 (SeeM otionatp.23)
   The statement is provably false because it was NEVER alleged in the lawsuit. The M otion

   ptlrportsPlaintiffsare conm sed by the statementbecause ofthe word alleged. Plaintiffsarenot




                                                17
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 21 of 55




  confused. The law suitnever alleged Jihad threats againstanyone's life. The detectives needed
  to fabricate probable cause to getsearch warrants againstPlaintiffs.3

           The City could have located and identified the statem ent about a Jihad threat against

  som eone's life,reprinted the statementin the M otion,cite itor attach the docum entwith the

  statementas an exhibitto the M otion. ButThe City could notdo any ofthe above because no

  such allegation existed;so they triedto deceivethisCourtinstead,stating:

           A Texms court of appeals has specifically found the statement conceming çjihad''
           ttacctzrately statesallegationsin Tobolowsky'slawsuit''Vodicka v.A.H Belo Corp.''

  Notonly doesThe City havedifficulty understanding them eaning oflçalleged,''itappearsto not

   understand the subtle difference between use ofthe wordsçtthe''and çça.'' The City deceptively

   stated; C1A Texascourtofappealshasspecifically fotmd #he statement...''when itshould have

   stated: CçA Texas courtofappealshasspecifically found : statem ent...'' The courtof appeals

   did notanalyze Eçthe statement''thatThe City appearsto reference (becauseitdoesnotexist).
   The courtofappealsruled on 1ta statement''thatwasnotHthe statement''thatThe City purported

   to validate.

           ln truth,the court of appeals found that Schoettm er's lawsuit was ripe with tilihad''

   allegationsbutthere were no allegationsaboutJihad O eatsagainstsom eone'slife. lfthe court

   ofappealshad validated such a statement,The City could havejustlocated and identified that
   court of appeals statement, reprinted it in the M otion and cite it. Like the aflidavits of

   Ennatingerand Sayers,TheCity'spleadingscannotbetrusted.




   3Additionally, itwould be improperforTheCitytotake allegationsfrom a Iawsuitandincludethem in an am davit
   with tçverified facts''to supportprobable cause. Allegations are merely allegationsand are notHverified facts.
                                                                                                                ''
   Here,whatTheCitydid wasevenworse,they fabricated an allegationthatdidnotexist.



                                                        18
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 22 of 55




  C.     C ountIll- Excessive Force.

         Wilson v.Arkansas,514 U.S.927 (1995),isaUnited SGtesSupremeCourtdecision in
  which the Courtheld thatpoliceoftk ersmust''knock and nnnounce''before entering a houseto

  servea warrant. Oftkersswol'
                             n to abide by the 1aw (andwishing to avoid civilliability)must
  comply with knock-notice and use ofTacticalDivision covertoperations does notcomply the

  constim tionally required knock and annotmce before entering to serve a warrant.The City could

  notallegePlaintiffsweredangerousorarm ed.See CountlI.

   D.    CountIv- privateProperty Taken for PublicUse.

         Plaintiffsallegethey have soughtto have theirunlawfully seized property returned.

   E.    CountV- Deprived ofLiberty withoutDueProcessofLaw.

         Plaintiffsconcede thatthe claimsarising from the unconstittdionalsearchesand seizures

   aresubjecttotheFourthAmendment,therefore,CountV shouldbedismissed.
   F.    CountVl- DueProcessand EqualProtection.

         Plaintiffs allege that others in Dallas, Texas, with warrants to be detained for

   exnm ination,have been treated more favorably by The City. In fact,The City cannot have

   enough manpowerto serve a1lofits search warrantson personsnotknown to be dangerousor

   violent,w ith Tactical Division covert operations in anticipation of a crim inal act. Snm e-sex

   harassm entissex discrimination underTitleVIIoftheCivilRightsActof1964.

   G.    C ountV ll- presum ption ofInnocence.

         Plaintiffsconcede dism issalofCountVIIisappropriate foralldefendantsexceptEric

   Vaughn M oye.

   H.    CountVlll- personsUnder ColorofLaw Liability.
         Plaintiffs bring this cause of action under42 U .S.
                                                           C .Section 1983.




                                                 19
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 23 of 55




  1.     CountIx- A m ericansw ith D isabilities A ct

         Vodickaisaqualified individualtmderthe Am ericansw1t11DisabilitiesAct. The City of

  Dallas signed the City ofDallas Title VI.Nondiscrim ination Policy,stipulating in part:çEDallas

  assuresnondiscrim ination in allofitsprogram s,activitiesand services,whetherthose program s,

  activitiesand servicesarefederally funded ornot.''(SeeEx.A.,Decl.ofVodickaat! 16)Not
  only did The City violatetheirown policy and discriminate againstVodicka with tlze senicesof

  their police department, they went far beyond discrim ination and violated Vodicka's Fourth

  A m endm entrightto privacy.

         On October 26, 2016, Ermatinger and Sayers waited for Aubrey to leave Plaintiffs

  residence before breaking and entering into the residence. W ithout a warrant,they illegally

  trespassed into the residence and encountered Vodicka,and attempted to use hisdisability asan

   excuse for a Kwelfare check.'' The Nondiscrim ination Policy,which The City comm itted to

  uphold and Vodicka's Fourth Am endment right to privacy and freedom from llnreasonable

   intrusionsby the governm enthave been grossly violated by The City. The City hasrepeatedly

   used Vodicka'sdisability againsthim as detailed in Cotmts 1,II,111,IV,VI,VI11,X,X1,XII,

   XIlI,M V,X VII,XVIII,XIX,XX,X XI,XXII,and X XIlI.

   1.     C ountX --consplraey A galnstR ight:U nder Color ofLaw .

          M ultiple detectives using the exact snm e false facts in their affidavits to get unlawful

   search warrants isevidence ofconspiracy under color oflaw to violate Plaintiffs'civilrights.

   Coordination betw een the police, sheriffs dept. and the Tactical Division to use covert

   operations for pulposes of sening warrants on PlaintiFs is also evidence of conspiracy tmder

   coloroflaw to violatePlaintiffs'civilright.




                                                 20
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 24 of 55




   K.    C ountM - A buse ofProcess.

         The elementsofan abuse ofprocessclaim are:(1)tithatthe defendantwillfully used
  processafterit(was)issuedin amnnnernotcontemplated by law;(42)1thatthedefendnntacted
  to satisfy an ulterior motive;and (43)1,thatdamages resulted from the defendant's use of
  pervertedprocess.''Campbellv.LakeHallowellHomeownersAss'
                                                         n,852 A.2d 1029,1044 (M d.
  Ct.Spec.App.2004). Here,TheCity'suseoftheTacticalDivision to violently sen'ewarrants
  on Plaintiffs was fora motive otherthan serving the warrants and the events resulted in false

  arrestsand falseim prisonmentofPlaintiffs,which caused dnm age.

  L.     C ountM l- lnvasion ofPrivacy-M isappropriation.

         Forthe purpose offabricating probable cause,The City began by passing around photos

  ofAubrey in theGeorgeAllen Sr.CourtsBuildinginDallas,tellingjudgesand courtstaffersto
  tEbe on the lookout''as though Aubrey w as a criminal on the run or he was hiding in the

   courthouse orforreasonsunknown. The City wmspretending they could notlocate PlaintiFs.

  Butthey were looking in a11thewrong placesbecausePlaintiffswere home,sitting in theirliving

   room watching theextraordine story tmfold on the 6:00 newswith a11ofthe m edianow using

   Plaintiffs'namesbecauseearlierin theday,DefendantM oye accused Aubrey forthemurder.

          Another misappropriation was The City's release of inform ation aboutPlaintiffs to D

   M agazine. The City knowingly violated Dallms Police Departm ent General Order Section

   323.048.2 but realized the benetit of continued harassm ent of Plaintiffs. D M agazine

   misappropriated Plaintiffs'namesto sellpublications.

   M.     CountM ll- lnvasion ofPrivacy- publicDisclosure.

          Not only did The City release information about Plaintiffs, which was not public

   inform ation and nota matterofpublic concern,they relemsed information to D M agazine that



                                               21
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 25 of 55




  violated their own policies detailed in the Dall% Police Depnrfm ent G eneral Order Section

  323.048.2.

  N.     C ountM V -Invasion ofPrivacy - lntrusion.

         Tobeactionable,thelûintrusion''thatisthesubjectofan invasion-of-privacy claim must
  havebeen ttunreasonable,unjustised,orunwarranted.''Mobile Video Tapes,43 S.W .3dat48.It
  wasunreasonable,unjustified,and unwarranted forTheCity to violate the policiesofSection
  323.048.2.and publically offer their opinions aboutPlaintiffs and the evidence related to the

  murder investigation.ltalso violated the TexasGovernmentCode of confidentialinform ation

  during the pendency of a murder investigation. Ermatinger, a retired detective, exhibited

  tmconscionable behavior when he released confidentialinformation about an ongoing m urder

  investigation to D M agazine. His egregiousactisanalogousto a chem istwho worksforCoca

  Cola,retires,and in his/herretirem ent releasestheformulaforCoca Cola.

  0.      CountX V II- FaIse A rrest

          Firstand forem ost,'Fhe City did nothave arrestwarrantsforPlaintiffs,butthey did arrest

  them . W ithoutprobable cause,The City'swarrants forPlaintiffs'fingerprintsand photoswere

   based on The City'sfraudulentaffidavitsthatviolated Plaintiffs'rights.TheFourth Am endment

   protectsthe rightto be free from unremsonable searchesand seizures;provides thatw arrants shall

   issue only upon probable cause,supported by oath or affirmation. Plaintiffs'were nm bushed

   with loaded firearmspointed attheirheads,placed in handcuffs,held againsttheirwilland their

   pocketsweresearched.John Does 1-10 werethe arresting officers.




                                                 22
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 26 of 55




  P.     C ountXv lll- A ssaultand Battery.

         Plaintiffsneveralleged Ermatingerand Sayerswere the arresting officersorthatthey had

  physicalcontactwith them . John Does 1-10 ambushed Plaintiffsand physically forced them to

  thegroundand pointed loaded firearmsattheirheads.

  Q.     CountM x- FalseImprisonment.
         As with Count Xvlll- Assault, The City did not have probable cause to arrest or

  imprison Plaintiffs against their will.       The Fourth Amendment protects against false

  imprisonmentandillegaldetention.Eberlev.City ofAnaheim,901F.2d814(9thCir.1990).
  R.     CountX x - Foreseeable Zone ofRisk

         The City's use ofthe TacticalDivision and covertoperationsto serve Plaintiffswanants

  putPlaintiffsin a dangeroussifzmtion Ilnnecessarily. M en in plain clothesambushed Plaintiffs,

  scream ing atthem with weaponsdrawn and putting Plaintiffsin adangeroussiomtion. lnitially,

  Plaintiffs did notknow who wms attacking them and had they resisted,the already dangerous

  situation would have been drœstically elevated. W arrants for fm gerprints and photos do not

  require such elevated force,shock and dangerto thecom munity.

   S.    C ountX x l--f onspiracy L iability.

         A plaintiffstatesaclaim ofconspiracy under42U.S.C.j198543),ifheestablishes:ç(1)a
  conspiracy oftwo or more persons,(2)...motivated by a specitic clœss-based,invidiously
   discriminatory animusto(3)deprive(ltimloftheequalenjoymentofrightssecuredbythe1aw to
   all,(4)and whichresultsin injury totheplaintiffas(5)aconsequenceofanovertactcommitted
  by the defendants in connection w1t11the conspiracy.''Buschiv.Kirven,775 F.2d 1240, 1257

   (4th Cir.1985);seealso Simmons v.Poe,41 F.3d 1370,1376 (4th Cir.1995) See CotmtX-
   ConspiracyAgainstRightsUnderColorofLaw.



                                                 23
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 27 of 55




  T.     CountX x ll- Em otionalDistress,IntentionalInniction.

         The M otion alleges Count X X11 should be dism issed because Plaintiffs fail to allege

  Erm atinger and Sayers individually seized Plaintiffsin the M ay 19 event.However,Plaintiffs

  allegeitwasJohnDoes1-10whollnnecessarilycausedPlaintiffs'injuries.
  U.     C ountX x lll- N egligentInfiction ofEm otionalDistress.

         The M otion statesthat Count XX111 should be dism issed because this cause of action

  doesnotexistin Texas. However,Plaintiffsdo nothaveany Texasclaimsin thecomplaint.


                                        V. CONCLUSION

         Thefactshere demonstratethatsignitkanteventscausing Plaintiffs'injuriestook place
  in Texasand the factsherealso demonstratethatsignitkanteventscausing Plaintiffs'injuries
  took placein Florida.

         Plaintiffs Florida injtlriesarise outof The City'scontacts with the forum. The City
  released information that wms published everywhere by D M agazine,including Florida.The

  City's published information was accessed by residents in Floridw causing Plaintiffs'Florida

  injuries.Additionally,TheCitydirectly contacted localFlorida1aw enforcement,evidencedby
  itsextraordinarily abusivetreatmentdirected atPlaintiffsupon theirarrivalin South Florida.The

  City'scontactswithFloridacausedPlaintifFsinjmiesthatareongoing.
         Thepotentialfortwo (2)qualifyingforumsisreduced tojustonewhen consideringthat
  defendants have already had a trialby m edia in N orth Texasthatfound Plaintiffs gtlilty ofcapital

  murder. The trialby media was conducted in the defendants'forum ofchoice so thatanother

  trialcannotbe conducted there. Exercise ofjm isdiction by a Texascourtoffendstraditional
  notionsoffairplay and substantialjustice and venuein Texaswould notbeproperdue to the



                                                 24
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 28 of 55




  glaring and prevalentprejudicetowardsPlaintiffs. ThisCourt'sjurisdiction over'l'heCity and
  Florida venue are properand fairto a1lparties.

         Finally,the DallasPolice Departm entand CountV should be dism issed from thiscase

  and CountVIlshould be dismissed foralldefendantsexceptEricVau hn M oye.



                                                        By:
                                                              Steven A ubrey,Pro Se
                                                              2601N W 3rdA ve
                                                              W ilton M anors,FL 33311
                                                              Telephone:(512)666-8004
                                                              defnmationperse@ gmail.cop
                                                                                           ...                   .,--
                                                                         ,'   v
                                                                                  -       /
                                                                                          ,..             ;->
                                                                                                         .s.
                                                                                                            '
                                                                                                            -'%/
                                                                                                               1
                                                                                                               .
                                                                                                                 X
                                                                                                                  a.


                                                        Zy:            .rz s. z
                                                                         ..           ,
                                                                                      y
                                                                                                 ps.
                                                                                                  .yoA
                                                                                                     y     ..   ..,
                                                              Brian Vodlcka,P' io Se
                                                              2601N W 3rdA ve
                                                              W ilton M anors,FL 33311
                                                              Telephone:(954)716-9375
                                                              defamationperse@ gmail.com




                                                   25
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 29 of 55




                                 CERTIFICATE OF SERVICE
          This is to certify that on O ctober 1, 2018,the undersigned has served the foregoing by
  USPS regularm ail,Email,orthrough the CM /ECF docketing system .Therefore,theundersigned
  upon information and beliefcertifiesthata11counselorpartiesofre rd willreceive a copy of
  these papers.



                                                          Steven Aubre
                                                                                     l
                                                                                   . .
                                                                                             '1'
                                                                                               J'
                                                                                           yyz,z
                                                                                  .
                                                                               ,..       ç-
                                                                                          a,
                                                                   R''
                                                                  Z'
                                                                   '
                                                                       .
                                                                           Z/,.
                                                                           .
                                                                     f-efe, f/' '-JZ       Jï
                                                          Brian Vodicka




                                        SER V IC E LIST

  Via C'c cF N /scez
  D ana J.M cElroy
  THOMAS& LOCICERO PL
  915 M iddleRiverDrive,Suite 309
  FortLauderdale,FL 33304
  Jason P.Bloom
  HAYNESAND BOONE,LLP
  2323 Victory Avenue,Suite 700
  Dallms,Texas75219
  C OIJNSEL FOR D EFENDANTS:
  D M AGAZINE PARTNERS,L.P.f/k/a
  M AGAZINE LIM ITED PARTNERS,L .P.,
  A LLISON M EDIA,INC.
  JAM IE L.T HOM PSON

  Via CM /E cF N otice:
  Dana J.M cElroy
  THOMAS & LOCICERO PL
  915 M iddleRiverDrive,Suite 309
  FortLauderdale,FL 33304
  PeterL.Harlan
  DALLASCOUNTY DISTRICTATTORNEY'SOFFICE
  133N .RiverfrontBlvd.,LB 19
  D allas,Texas 75207
  COUNSELFORDEFENDANTS:


                                                26
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 30 of 55




  D ALLAS C OUNTY,T EXAS
  D ALLAS C OIJNTY SHERIFF'S DEPARTM ENT
  M ELINOA C Hm STINE U RBINA


  Via f'> CF N/#ce.  '
  Eric P.H ockm an
  W ElssSEROTA HELFMAN COLE& BIERMAN,P.L.
  2525 Poncede Leon Blvd.,Suite 700
  CoralGables,FL 33134
  LOCAL C OUNSEL FOR DEFENDANTS:
  C ITY OF DALLAS
  D ALLAS POLICE D EPARTM ENT
  SCOTT ROBERT SAYERS
  R OBERT L .ERM ATINGER,JR


  Via CW CF N /SCeJ
  Tierm an Cole
  O FFICE OFA TTORNEY GENERAL OF FLORIDA
  110 SE 6thSt., FI 10
  FortLauderdale,FL.33301-5001
  DemetriAnastasiadis
  O FFICE oFA TTORNEY GENEM L OF TEM S
  P.O.Box 12548,CapitolStation
  Austin,Texas78711
  C OUNSEL FoR D EFENPANT:
  ERlc VAUGHN M OYE


  Viq F- & steve.schoettmerl@ym aiLcom
  Stephen Charles Schoettm er
  4305 W LoversLn
  D allas,TX 75209-2803
  D EFENDANT PRO SE




                                           27
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 31 of 55




                        E xhibit A
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 32 of 55




                            U N ITED STA TES D ISTR ICT CO UR T
                            SO UTH ER N D ISTR ICT O F FL O R ID A
                               FO R T LA UD ER DA LE D IV ISIO N

                             C ase N o.18-cv-61117-BL O O M /VaIle


  STEVEN BENTON AUBREY,and
  BRIAN EDW ARD VODICKA,

           Plainti
                 ys,

  D M AGAZINE PARTNERS,L.P.d/b/a
  D M AGAZINE;M AGM INE
  LIM ITED PARTNERS,L.P.;ALLISON
  M EDIA ,INC.;JAM IE L.THOM PSON ;
  ROBERT L.ERM ATINGER,JR.;
  SCOTT ROBERT SAYERS;STEPHEN
  CHARLES SCHOETTM ER;ERIC
  V AU G HN M O YE;DA LLA S PO LICE
  D EPA RTM EN T;CITY O F DA LLA S;
  M ELINDA CHRISTINE URBINA;
  D ALLA S CO UN TY SH ERIFF'S
  D EPT.;D A LLA S COU N TY ,TEX A S;
  and DOES 1-10,al1whosetrue names
  are unknow n,

           Dejkndants.


                            D ECLA R ATIO N O F BR IA N E.V O D IC K A


   1.   M y name is Brian E.Vodicka. l ann nlore than 21 years old and 1 have never been

        convicted of a felony or crim e ofm oralturpitude. 1 am fully competent to m ake this

        declr ation and a1lofthe factssetforth herein arebased on my personalknowledgeand are

        true and correct.

   2. lhavebeen aresidentand citizen ofthe State ofFlolida sinceNovem ber15,2016.
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 33 of 55




       Isuffered injury asa resultofDefendants'publication ofthe Articleswhile residing in
       Florida.

  4.   lcannotafford the expense oftraveland lodging to attend hearingssetby a courtin Texas.

       Defendants Robert Erm atinger and Scott Sayers signed m ultiple affidavits for search

       warrantsthatcontained materialfalserepresentationsofpurported Eçverified facts.''

  6.   Ihave accessed Defendants'Article-z,on multiple occasions itspublication,which began

       in April2017. Articles-z is published on D M agazine's comm ercialinteractive website,

       which solicitsa11viewersto subscribe oradvertise by clicking on tçsubscribe''ortf ontact

       Us,''located undertheCW DVERTISE''section fotmd atthe end oftheweb page. Aswell,

       D M agazine's comm ercial interactive website features a red lettered GtSUBSCRIBE''

       featurethatrem ainsvisible and accessibleatthetop ofthe website'swindow. Thisfeattzre

       is on D M agazine's website used to publish Article-z and solicit subscribers and

       advertisers:https://ww w.dmagazine.com /

       Upon arrival in Floridw and for approximately three (3) weeks following,local law
       enforcementofficersregularly parked in f'
                                               rontofmy residence and/or in frontofmy next

       doorneighborshome,alarming my new neighbors.

  8.   Tw o persons,who identified them selves ms agents for the Tobolow sky fam ily and w orking

       w ith Defendant RobertErm atinger,physically assaulted m e in the private parking area of

       my residence.One ofthetwo agentsopenly carried a firenrm,which wasforbidden on the

       private property.The Tobolow sky agents illegally trespassed to gain access to the property

       and to harass, threaten and assault me. On the days that followed, the sam e agents

       continued to trespassonto privateproperty and themaleagent,approxim ately 30 feetaway,

       screnm ed atm eHYou're in danger.''Thissame scenario occurred on multiple occasions.ln



                                                  2
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 34 of 55




       fear of m y personal safety, 1 hurriedly m oved away from Dallas and gun violence. The

       Tobolow sky gun-carrying agents trespassed onto private property w ith open firearm s in

       violationoftheLicenseto Carryhandgtm lawsundertheTexasPenalCodej42.06,46.02,
       46.035.

       1havepersonally witnessed tw'o Florida residentsaccessDefendants'Article-z and read the

       published contentofthearticle.

  10. 1raTobolowsky and Stephen Schoettm erfiled a defam ation action againsthisform erclient,

       Judy Bratlman in Cause No.10-09803 in the 116tbJudicialDistrictCourq Dallms County,

       Texas,Tobolowsky v.Bruaman.

       lwas neverin hiding following the murderof Ira Tobolowsk'y. The fraudulent affidavit

       used againstme stated:%'Itis believed thatwhoeversetthe complainanton fire may have

       sufferedseriousbtu'nsand ishidingfrom publicsiteastopreventtheirinjuriesfrom being
       seen by the public aswellasdetectives.'' Detectives did theirlevelbestto m ake itappear

       as though I was ûlhiding from the public''to fabricate probable cause for the tmlawful

       search warrants. lfthey had wanted to find me,they could haveknocked on m y door. M y

       credit card statements indicate that l used my credit card in six (6) differentpublic
       restatlrantsand grocery stores from M ay 13 - M ay 18,2016,the day D efendantErm atinger

       signed the f'
                   raudulentaffidavits. Additionally,a friend from outoftown cam e to visitus

       fortllree(3)daysduring theweek beforeIwasexnmined forburns. Idid everything but
       hide from the public. Erm atingeradm itted in his affdavits thathe had been tracking my

       creditcards,thereforeheknew hisrepresentation thatIwashiding wasfalse.

   12. Erm atinger made statements aboutmy phone habits on the day of the m urder that were

       published in D M agazine's Articles. He said there was tfno activity on the m en's



                                               3
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 35 of 55




       cellphonesfrom about9 pm the nightbeforethe fire tmtilthe nextafternoon. The records

       did show cellactivity before and afterthattime period.'' Thatwmsa lie. 1have copiesof

       my phonerecords,which Ermatingerclaimsheaccessed,andthey indicatelmadefive(5)
       callson M ay 13,2016,at9:17am ,9:18am ,10:51nm ,10;52am and 11:16nm .

       Ermatinger's fraudulent aftidavits included what may be considered an accusation of

       religious prejudice directed at me. The affdavits,fraught w111: untruths,state:çûlra
       Tobolowsky is of Jewish descentand felt Jihad was an anti-sem itic statem ent.'' At a

       minimum ,the bizarre statem entthathad no corollary or connection to anything else,at

       leastinsinuatesthatlam anti-sem itic.lam notnorhaveleverbeen anti-sem itic.Although

       1am a Christian,lhave been adevoutfollowerofRabbiHarold Kushnerand have proudly

       read most,ifnotall,ofhisbooks.Ira Tobolowsky and hislawyer,DefendantSchoettmer,

       used the term ûûlihad''in their pleadings ad nauseam with a total of at least 97 Jihad

       references in 14 court filings. Their affinity for ttlihad'' does not comport with

       Erm atinger'saffidavitsof ûtverified facts.''

   14. The defendantsin this case have m ade theirbed and now need to lie on it. By theirown

       hands,the trial by media already reached a verdict, ççguilty'' of capitalm urder. The

       defendants'actionsm ake itim possible form eto geta fairtrialin N orth Texas.

   15. Steve Aubrey hasneversuffered any bllrnson hisbody in the twenty-three (23)yearsl
       haveknown him . 0n M ay 20,2016,the day afterSteve Aubrey alld 1were taken to police

       headquartersand photographed,ltook m any photosofSteve'sarm s, in thebrightstmlight

        outside and in frontof thatday's newspaper,for tim e stamp purposes. 1 stillhave the

       photos and they prove Steve Aubrey's arms were not burned and they stillhad hair on

        them .



                                                  4
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 36 of 55




       I nm a qualified individual under the Am ericans w ith D isabilities A ctand l nm prom ised

       protectionstm derthe City ofD allas Title V I.N ondiscrim ination Policy.


  ldeclaretmderpenaltyofperjurythattheforegoing statementsaretrueandcorrect.
        ExecutedinBrowardCounty,StateofFlorida,onthe/9V dayofOctober2018.
                                                                                        r
                                                                         %


                                                               Brian Vodicka




                                                 5
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 37 of 55




                        E xhibit B
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 38 of 55




                            U N ITE D STA TES D ISTR ICT CO UR T
                            SO UTH ER N D ISTR ICT O F FL O R ID A
                              FO R T LAU D ER DA LE DIW SIO N

                             C ase No.18-cv-61117-BLO O M /ValIe


  STEV EN BEN TON A U BREY,and
  B RIAN ED W A RD V OD ICK A ,

          Plainti
                ys,

  D M A GA ZIN E PA RTN ER S,L.P.d/b/a
  D M AGAZINE;M AGAZINE
  LIM ITED PA RTN ERS,L.P.;A LLISO N
  M ED IA ,lN C.;JA M IE L.TH O M PSON ;
  RO BERT L.ERM ATIN GER ,JR .;
  SCO TT RO BERT SA YERS;STEPHEN
  CH A RLES SCH O ETTM ER;ERIC
  V AU G HN M O YE;DA LLA S PO LICE
  D EPARTM EN T;CITY O F DA LLA S;
  M ELW D A CH RISTm E U RBIN A ;
  DA LLA S C OUN TY SH ERIFF'S
  D EPT.;D A LLA S CO UN TY ,TEXA S;
  and DOES 1-10,a1lwhosetnzenames
  are unknow n,

          De# ndants.


                             DECLARATION OF STEVEN AUBREY

  1. M y name isSteven Aubrey. 1am more th% 21yearso1d and 1have neverbeen convicted of

     a felony or crim e ofm oralturpitude. 1am fully com petentto m ake thisdeclaration and allof

     the facts setforth herein are based on m y personalknow ledge and are tnze and correct.

  2. lhavebeen aresidentand citizen ofthe State ofFlorida sinceN ovember15,2016.

  3. I suffered injury asa result ofDefendants'publication ofthe Articles while residing in
     Florida.
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 39 of 55




  4. lcannotafford the expenseoftraveland lodging to attend hearingssetby acourtin Texas.

  5. Defendants RobertErm atingerand ScottSayers signed m ultiple affidavitsfor search w arrants

     thatcontained m aterialfalserepresentationsofpurported Etverified facts.''

     1have accessed Defendants'Article-z,on multiple occasionsitspublication,which began in

     April2017. Articles-z ispublished on D M agazine'scomm ercialinteractive website,which

     solicits a1lviewersto subscribe oradvertise by clicking on Rsubscribe''or ttconàctUs,''

     located tm der the tW DV ERTISE'' section found at the end of the w eb page. A s w ell, D

     M agazine's comm ercial interactive website features a red lettered EISUBSCRIBE''feature

     thatremainsvisible and accessible atthe top ofthe website'swindow . Thisfeature ison D

     M agazine's website used to publish Article-z and solicit subscribers and advertisers:

     https://wwm dm agazine.com /

  7. Upon arrival in Florida, and for approximately three (3) weeks following, local law
     enforcement officers regularly parked in frontof my residence and/or in frontofmy next

     door neighborshome,alarm ing my new neighbors.M y nextdoor neighbor who upon my

     anival w ms very verbally excited about having a new neighbor has never spoken another

     word to m esincethatfirstday,approximately 23 monthsago.

  8. In O ctober 2016, two persons, who identiled them selves as agents for the Tobolow sky

     fam ily and w orking w ith D efendant Robert Erm atinger, physically assaulted m e in the

     private parking area ofmy residence.Oneofthetwo agents openly carried a firearm,which

     was forbidden on the private property. The Tobolowsky agentsillegally trespassed to gain

     accessto the property and to harass,threaten and assaultm e.On the daysthatfollowed,the

     sam eagentscontinued to trespassonto privateproperty andthem aleagent,approximately 30

     feetaway,screnmed atm e G:You are in dangen''This same scenario occurred on m ultiple



                                                 2
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 40 of 55




       occasions. In fear of m y personal safety, I huniedly m oved aw ay from Dallas and gun

       violence.The Tobolow sky gun-canying agents trespassed onto private property w ith open

       Grearmsin violation oftheLicenseto Can.
                                             y handgun lawsundertheTexasPenalCodej
       42.06,46.02,46.035.

       1raTobolow sky and Stephen Schoettm erfiled a defam ation action againsthisformerclient,

       Judy Braum an in Cause N o. 10-09803 in the 116tbJudicialDistrictCotut Dallas County,

       Texas,Tobolowsky v.Bruaman.

  10. Ihave neverbeen burned by flre,ever. On M ay 19,2016,six (6)daysfollowing the
       murder,1was exam ined and photographed by Det.Erm atinger. Iwasnotburned and the

       hairon my nrms wasnotm issing orsinged,proofIhad notbeen burned. The following

       day,Brian Vodickatook many picturesofmy nnnsto serve asproofthatIhad notsuffered

       from any bllrns.

       1wasneverin hiding following the mm derofIra Tobolowsky. In fact,on M ay 13,2016,

       the m om ing ofthe m urder,lw as shopping atTraderJoe's. A few hourslater,1w entto m y

       derm atologist for a scheduled appointm ent at approxim ately 12:30pm . The fraudulent

       affidavitused againstm e stated:çtltisbelieved thatwhoeversetthe com plainanton fire

       may havesuffered seriousbtzrnsand ishiding from public siteasto preventtheirinjuries
       from being seen by the public as wellas detectives.'' Detectives did their levelbestto

       m ake itappear as though Iw as itlliding f'
                                                 rom the public''to fabricate probable cause forthe

       unlaw ful search w arrants. They even passed m y photo around the courthouse and warned

       courtpersonnelto be on the lookout,while lwasathom e in olzrapartm entwith the sam e

       address as was on my driver's license. lfthey had wanted to find m e,they could have

       knocked on my door. M y creditcard statementsindicate thatIused m y creditcard in ten
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 41 of 55




       (10)differentpublicrestaurantsandstoresfrom May 13-May 18,2016,thedayDefendant
       RobertErmatinger signed the fraudulent affidavits. Three (3) of the 10 credit cards
       expenditures w ere on M ay 13, 2016, the sam e day as the m tlrder,the sam e day as the

       derm atologist appointment.Additionally,a friend from outof town cnme to visit us for

       three (3) days during the week before I was exnmined for burns. W e were doing
       everything buthiding from the public. Ennatinger adm itted in his affidavitsthathe had

       been tracking our creditcr ds,therefore he knew his representation thatwe were hiding

       w ms false.

  12. Erm atingerm ade statem ents about my phone habits on the day of the m tzrder that were

       published in D M agazine's Articles. He said there was ftno activity on the men's

       cellphones from about9 pm the nightbefore the fire untilthe nextafternoon. '
                                                                                  Fhe records

       did show cellactivity before and afterthattim eperiod.'' Thatwasa lie. lhave copiesof

       my phonerecords,which Ermatingerclaimsheaccessed,andtheyindicatelmadetwo(2)
       callson M ay 13,2016,at10:51am and 10:53am.

       Ermatinger's fraudulent affidavits included what m ay be considered an accusation of

       religious prejudice directed at me. The affidavits,fraught with tmtruths, state: Klra
       Tobolow sky is of Jew ish descent and felt Jihad w as an anti-sem itic statem ent.'' At a

       m inim um ,the bizarre statem ent that had no corollary or connection to anything else, at

       leastinsinuatesthatIam anti-sem itic. Ihave neverbeen anti-sem itic.1ra Tobolow sky and

       his lawyer,D efendantSchoettm erused the term ûçlihad''in theirpleadingsad nauseam w ith

       atotalofatleast97 Jihad referencesin 14 courtfilings. Theiraffinity forftlihad''doesnot

       comportwith Ermatinger'saffidavitsof ttverified facts.''




                                                4
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 42 of 55




       The defendants in this case have made theirbed and now need to 1ie on it. By theirown

       hands, the trial by m edia already reached a verdict, çEguilty'' of capital m lzrder. The

       defendants'actionsm ake itimpossible form eto geta fairtialin North Texas.


  1declareunderpenaltyofperjurythattheforegoingstatementsaretrueandcorrect.
                                                              S#
       ExecutedinBrowardcounty,suteofFlorida,onthe ( dayofoctober2018.



                                                            t ven Aubrey




                                                5
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 43 of 55




                         E xhibit C
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 44 of 55




                         AFFIDAVIT FoR SEARGH W ARM NT
    STATE O F TEM S             Qe ea Iocgte at
                                œ      K--     em Be -
   GOUNTYOF DALLM        j      Dalle .M e G unty,Texe


   1. Theœ 1 In Dalks Cou* .Texassa sue ed po and pœmi- d- he ae
      tO ted as f-   :A pn'vate Ysd
                                  'enœ IoO ted at* Sol= '- *em Be *
      œ tW:#> * œ unk,Texas. The ree e- * an apaA entx mp*x calle The
                                 IntheMe am       tm munl.T- A- - ntin
       que e n lsu    ed ont- s- e rand I:a e be *lnH l4fpw> t- topfe           Y Y
       graye    ,T% nx - rœ l:to- * h1ofledx r.
   2. T%      K at% Id su- ded pla and peem-          th* fol* x itemlslX nst:utiN
       eve o    of a Y m - loY - or O ne          ng e* -    tee iY tp *        O ta
       > *'allxepe n committed a ce kh'd of-        ; Any X mbe bl liqe s orempî
       O e lners * atafe sim ikr to the Keme fe      at - cdme *r- : Any me e l
       lre - nt*rbum ludesvme iY qemsthd m u? O usedtotr- inludesase llas
       buo .M yo o - o M s- anyp- sest- tw œ - -                u e -
       eid-     *A    atthe -       h e gasol- pumha- s. Any m m p-     orele     nt
       dee : O tO n e re dak or* th* m4M * evtd-               1 *1 œ x r>        e
       th- te or-     mh done O t1 e llrto whathappee        atte A e a ne. M
       e - .ee g,bV ,se - ponsofanyMe .Te or- and dKllA that
       * u* beuœ * de a% * inae fea .M y 4n> Ie soreœ - ofany
       knite l I* s thatO uld ha> A n spke on the e r - can % > nt* a
       We ratol e com pae * ee en> found at* e a ne.
    3. S*d >          plaœ and Xe I- aœ in O argp of:nd O n- e W eaçh of>
       foBowiY > > R: St- p- nton Aubo y W Y 1Q/11/60 who u- tN s H lon for
       * -= -- a * - to m * tA nts ae give m - ge t- o py. 9% n Ve tka e o il
       ltew M bœ ys boyf* nd O e In an inte-  thatthe apadmentis ue forthi  s
       >    O.
      4. Itisthe bellfofA* nt.DMO Ve S* Sam a #7$57 wM * empb- by*e
         DaR s Policex - - ntfœ zlo aœ ae whohasbeenase e tothee ldde
         œ ; do- M Y by * >         ae v -        m at: * e above dee be re     ence
         e Ainsevde- .Anym m * e * I+ lldsorempl - x'- O taœ e llarto
         > xpml * uM attY Gime > e. M y me lçal% * *nt*r bum iNu-
         me lo le - - tY uk - e * te zl- as- las* ms.M yee - t
         o k show anype-          - te t * = e e e           - e - O           d-
         -   lkegae ne pue       - .AnyO m puteo orele       nt d-'-'-x-* atcanstoe
         dataor'e thatmMhtO e nr-lntbis- agae - atsœ fe- e done
         *at* *milr * e t ha- ned atthe A e = ne. œ e nes,e A ng.
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 45 of 55



           bbe ye es.- v eofanykle .TooK ord/ le ae d:llbll ë atcoe be ue o
           de aM lelnae fenœ .AnyMne ble1+ ** orev- ofanykne * 11>
           that* ut ha* b- spBe * the % or te tœ % M to a Ia>     ae
           O mpare to ee - fo* at> a ne.* So.#hu- m gld œ x las.
           Dale Cm mty,Texas.


       AFm thaspe able= u% forsa? be fby- e oft% fole                   fad::œ May
       13.2016ata>       %m> y7:52am Dallas%       pœ m/andDae p*          - œœ e
       to a reso ntklenH t- iœ * te at             Da* ,Dal: %.nto .
       Texal.Fiœ R- m de v- the*       e yofIœ To-      inte -     e
       to his motore hicle. He wasN e dee atthe - n*. A= in-
       alôg e Home e A tee ve Say- r 157 - >        * me >* n and
       de c lne - le e - h- W A lx lm- x e - -                 Y te as
       a Murder. Due the In- <o tion -   * : * me     thal - vu lm 10
       ToO       y we Mo ked in a *       defam atln -    R # th Stee n Aube y ae hIs
       padner B% n Ve tka we was repfese> be . Famly mem- e e
       dee ' sthatcompkinantToe e feltthrpateœ byst- Aub- h- - of
       a Ww ** that O m ple ntR bolowsky K n w- n he Y -             nte t% m o- rof
       Steve AubtytBetsy Aubœy. ltwa: ale e in the l- uR O tSteven Aubrey
       m reatened *JIœ *t- R me e sue to desce - - f* * u> W tec rWts,
       ae v ln< his e e e was 'e in * ud docum entnum * 1* 8135 1 the 14
       Je daldle     ooudj*      Ee e m pœ sidlY .IO T-           WY JA      G-
       ae feqliiœ wo an antieem itt sœ em enl.Itist- A       fof- e e      k1* 1:-
       R - llasa n- k <oa te tme-    e - e * - e e MTo-
       Xe Me Y *e - e          ast- a- of- e m e - = -- > v
       Ina-      lx nH d -      m ate      notaltw * r-   m œ hm -       .;* * e
       thatwho e- setthe O me inanton 5* may have sufeœd D e usbumee 1
       hdingfrom N blt *teas* pœventthe:injuœ e m % e n bymee t -
       *     a: dm - --. Dete -          - M to * e o e n of                       ae
       kv œ on the doorofœ         t œ nffontStevenAub- ae Bdanve tkaae aw
       G m*>         *Kl
                       e headquadeo ae be inte e             a** Ial al*w de de
       toe anylNuœ te tmkhte e be nsusta* .e onea- e theY and
       e h- eM e latm e havex t- neO e -        Ae c Be nve e :o
       Satu* the 14* ofe y 2016 and they hae * head any = uN nl % KY
       aa nd insde.
       x ed l-     exe   ed a % ae      wa>
                                       on Steven Au- y and B% n Vodkka's
       Ao      entIocatedat                * M ay19*D 16. M erO arC:IY -
       apadm entdet-   so e Info> atlonfo m thecom pk lnae fam ilyaboutsom e
       hoe thi - Y dëllx inm ex plknanl e œ x - tx m eox x uk - - -
       x mplainantœ me ae golY fmm hls e t'z-n- wie utO e M en. The M lee
       were Iocate on the far= -        stem pad ofthefe= ae ga* a A re en +
       from theA> ofmeX mplainantsgav .Dete-' Ro M= œmem- ee
       a dAIand d:Ibe inside m e Y admed at> A eoftheexe          on of- waM ntbut
      Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 46 of 55




             detectives had notrecelve !he inform ation aboutthe stlsplclcu: holes titlaqerthe
             warfantwas executed. ltis beli  eved thatthe dhlland driplbits need to taken for
             exam ination purposes lo detefm ine ifin factitwas used to drillthe suspiciousholes
             in the com plainants fence. Steven Aubrey was finaily located com ing ou4of
             Southwestern Btvd        and wastaken to Daltas Headquadeo to be photographed
             and inlerviewed. Tbe apaR entthathe cam e outofwas neverR arched forthe
             ae ve Iisled item s.


            W heœ fore,Aë antasks forissuance ofa warrantthalwiilauthorize the search ofsad
            suspected place and premises and above described individuat
                                                                      fs)forsaid perx nal
            pfopeftyandseizethe sameandtoarresteach said describedanj accuse person
            who isinviolatlonoftheIawsoftheStateofTexaszz        1ïf7.
                                                                     ',
                                                                '''?J'
                                                                      r
                                                                      e--                '   f
                                                                                             ''
                                                            A       ..


                                                         &ywf
                                                            '                    .
                                                                                     '                   ...
                                                                                                        e.   y   ... ...   .... .. . .....

                                                     +zr                 z'...
                                                                                             Ag     xy

         .
         . crlbed .
         Subs     and 's
                       2wor
                        0T n.to before me by the said affiant on this                                             - 8ay of

                                                                z'
                                                                         .Mzyv'
                                                                          p   -/''
                                                                                 l                  ...j
                                                                                                   e.
                                                                                                  ..z .
                                                                .

                                               bià-fRlcT zuoGe/DA>tAs c*uNTY,TEM S
                                                                              4' e'
                                                                                  Z                 '
                                                                                             zz.
                                                                                               6-
                                                                                                * e'''i.'
                                                                                                        -''




- ,
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 47 of 55




                         E xhibit D
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 48 of 55



                             AFFIDAK T FOR SEARCH W -
   STATE OF TEM S  :              Reso n- H -        M
                   5
   COUNW OF OALIAA 9              - 11*.Da* œ nâ.Teo s


      Theœ 1 M DalksA * ,Texasya suAp-                   >    and -       * d-      e and
       I= te al * 110- :A pnv
                            'ate resd
                                    ' e=     Ioœ e at                               DaR s,
       Dale COG ATexas.There m              Isana-           tœ me M - TOY Lak- -
                                                                                'a
       Apae ente. T% Apadm entIn qe         nK e     e on - S- M e rae 1: a e
       Y G epe â- t- num- œ             o te on *elop A         rof- -      .
   2, Thefp 1 atO k w > eM place ae preme : me fol- ng Iteo )X n*tu:r/
      eœ ea of * Y mlnaloe n- or* * % e'u*--- tendlY * $h0w *ata
      pM le ar* = x mte a * 1IM 1o#e- : Any= bue b* l+ M *orem*
      œ ntin- O t are imlœ * te item : foue at *e *                   -    . Any e    iO l
      te ed for* m ie vme e lk- s- m œ O use * - ln> as*ella
      lum q.M ye l - - M - R yv h- s- t- le - œ ne- - te h-
      ev*ence foue atthe *œ * ïke gasoline pum h-e- . Any O mp-              oree      nic
      dev* 1alœ n stoa data or5*s thatm4ht- ee ence kl** ca- ?v d lY
      thœ ats or- ae d- - ls A ilrto e athpppeœ atm e e e > * . œ II
      Pe nes CIOA Y bloe se es.-         ons ofany kKd. Te       orA IS ae dd1be that
      -      V umdtob/laollnae fenceyAnye A* lhe eore* nO ofany
      egnëabl le s - t* u? *            %    spie on tbe e r thatO n * M              *a
      Kboratoœ R d* m>           * ee   ce foue at- = * .
    3. Sak s> >   pWœ e p- * afe ln A tge ofae * n> W * ch ofthe
      *<      > - :St- - pnAue yW > 10M1e e B* Edwe V* *
      WY -        /sge oaœ x - e - aœ - v tfor- e œ x le e ln- - n e
      Tbe *       ag- entwa:date on 2* 7/16.

      4. ItW me e llfofAm G t n- S= : Sam re#7157 e o Is emphe by t-
         DalasPoIe > d- M G 21w aa ande Y beenase nedtotheHoml   c-
          unR-     andbeherebychar- andaccusesolat te ae - aoe 'be reœ enœ
          coe nse* - yAnym mY eehO Il
                                    quksoremo = tainea *ataœ lmllarto
          the Re- foue atme Gi- - . Any mede Y     entYrbum Injudes,
          me io le so te - - d* - tlNuœ - e aeY - .M y-          - t
          K ut e w anypufe          l ate œ O - eWk- e          the- zM--- foundat-
          -    ykeg'''''-eP>.h:- .Anyœ me a ore     e M-'''---- œ e œ
          dataorileste mlgM M ee eu In*K œ - v d e lh- sor- oe- e ne
          O t Is slmlar to what happene atthe Y me -            . G 1 p-          uœ te a
          btod#AM eFyWee       :Ofe klnd.TO I/ X dëY 8* X Ilbll thatœ uY w M           qu
          drilla hole inae    fence.Anyl
                                       gnltabW Iiqudsoree             ofanylgne     Ikuzs
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 49 of 55




         O t= k hao %      spke on the e r a t x n be a tto a â- tol a
         O m pae to evkence* ue at- a ne.                       allas,Daljas
         Counl,Texas.

       Amanshaspoe bk œ ua forse bekefbyfeasonoftheo wkp facts:On May
       13ID 16 atappmxlmMe 7lszr œ llsFle R- m.ae x lsM e -                 oe
       to a e entialstruduœ 5- le ed at' '           - 11a:, Dale > unty,
       Texa.s.FIY Rœ m dla - m e N lm e e yoffraToe - yinm e e re e oext
       to hismo*re o .H* -         pmnix ce dœ ate1ea ne.Ac n ln<            e o
       abng wO e      idde M edive Sa>       #7157 -      e e to te o tkn and
       dete> iœ that- idlm - shtl- byce ie - -qandareine         e - a
       a Mue . De g lhe lne         e n D<- . de vere mat 1% e m lœ
       Tobole - In-         ln a Y Idefame W- tA e Ste- Aubrey ae hK
       padner B% n Voe a wM - YpY- e hlm. Fami: - * - -œ-'--u
       dete e - tx mplalnantTo-         e m- e e W steo Aubrey- u- of
       a law SURthat= plainantTe - y M n -        % e       e t- mo- ref
       St- Aub@J Betsy Aubrey. Itwa* a+     In ttle l- u:thatSteven Aub-
       te tene *a ad*the sam e < M s uœ to de bethe waG bo ughtby t- dsts,
       ae agalnM bl l#e whth wal 5* ln coud doœ me num - r154 8135 K the 14
       Judo lde     x udludA ee e m pe lng.lœ Tou H e yieof- shd-
       and fe llhad wa: an an-    m ltk e temee * is- O l* fof* --*h'- Inthlscae
       ase asAœ nlne do - - tmee e ne sd 'œ * - /ae d T-
       -    hae e nbue m em e     a - - aof* e Nr iY wale o te gpv
       Inasm allO n'œ spaœ te o k A allow fore e me m o '- '-' Itl e -
       thM we eve - the O mpl- d * * e - % ve su'e see us >         ae 1
       hd% fmm pube sRe ay* > M          tY rkj-     frx belng -   W - publt as
       - 1lal de*--=--. >          : wentto t- G     no                    ae
       ke M œ the doorof-          - o nfm ntS- n Au* y and Brlan Vodl* ae ask
       them tocometopolicehea- - and* :1-      a.
                                                s- Il% altwe te -
       toW- anyiNure te mkht% * * eneue le .Noone M *     te doe and
       ne he Y m e - - yhae O t- ne - ne           e Bde ve o *=
       Satud ay * e 14* of May 2016 and they * ve not M afd any o= pe      walKng
       am ue ine e.

       n-    lves exv te a - r* wan nton Stew n A* rey and Bœ           Ve - 's
       Apadmentbtate at                            on> 19*2016.AY <           -
       apadmentd-e lv-se         e Kf- ae nfm      theœ m plaMae famjyae    x me
       hoe matw- ddle 1 mex m#e ntsfea spthat- x necouiob-                    the
       O m plalnantO miY ae golY fm bil G e ncm # thoutbeing - . T% hpe
       - œ Ycatedonthe farn - e m N dof- fe= ae gave a A re denv-
       fm theAlo oft- m mpkinantggafage.Det-           Re adsonœm- beœ e
       a d/ ae dd1bits Ine   the ap-     tatthe ti- oft- ex- /Wn of* ewa> ntbd
       dete vesœ notr- ie - Ine attnae tle svse vsholes11aherthe
       waR ntn s exe e . ItW bele e te th* d:lsae dK1 be *            *O     n for
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 50 of 55




        exam ination pu* M t to delerm lne ifin factitwas use: to ddllthe suspt otls holes
        in the O m plainants fenœ .


      W hefefore.Aë antasks forissdm nce ofa warrantthate llauthoe e the D am h ofsak
      suspede plaœ and pœmises and above described indi
                                                      vduays)forsa< pex nal
      propeftyandseizethesameandtoarresteachsaiddescfibepn.
      who is in violation ofthe la- ofthe State ofTexas.
                                                        dr daccuse person
                                                                 #
                                                                 .


                                                                     AF M T

   . ri*
   Sub         and Asv km$ to   Ofore me by t:e said amant on thls ..Br-day of
                    20-

                                                             A
                                                             .         ,K
                                                         .           z'
                                          DISTR ICT JU       E. ALLAS COU TY.TEM S

                                                             zJFTh V dn
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 51 of 55




                         E xhibit E
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 52 of 55
  t                                                                                                                                             '
                      qn                          D allasPolice Departm entG eneralO rder
             u'       * #ve6                                                                                                                    )
                                                                                                                                                (
             .z,.              -                             323.00 PressRelations                                                              (
      !.'.        z
                      j
                      g                                            pxvjo v.utl
                                                                             xxu
                                                                    cyjjEg oy jyotalcE                                                             y
  ;
  .                                                                                                                       Revised01/30/07 '
                                                                                                                                          .

      323.00 PRESS RELATIONS
      323.01 News Medl
                     a Requlrements and Prlvilegu
                      A. Membersofthe mediamustdisplayappropriate presscredentialspriortobeingadmi   ttedtorestri
                                                                                                                dedareas.
                      B. Membersofthe mediamaynotresist,obstruct,oroppose anomcerintheIawfulexecution ofhi     s/herduty. Hoe ver,
                         the mere presence ofa newsperson,the taking ofpi
                                                                        ctures,orthe asking ofquestionsdoes notconstitute unlawful
                              intederence.Offi
                                             cerswi
                                                  llrefrainfrom makingjudgmentsontherelevancyofrepoders'questions.
                         Officers wil notrestri
                                              ctmovementQfnewspersons,unless theiradions clearly and directl  y intedere wi th pol
                                                                                                                                 ice
                         operationsorinvestigations.
                      D. Members ofthe m edi  a are notexemptfrom any federal,state,orIocalIaw. They wi llbe deal twith in the same
                         mannerasanyotherviolator,i  farrested.
                         1. No member ofthe media shallhave any propedy confiscated orthreatened wi      th consscation withoutdue
                              processofI aw.Thi  si
                                                  ncludescameras,5lm,notes,etc.
                              O/cers who experience extreme di /cul
                                                                  ti
                                                                   es i
                                                                      n dealing with individualmembers ofthe media atthe scenes of
                              inci
                                 dentsshouldrepod suchcircumstancesthroughthei rchai  n ofcommand tothe PublicInformation Office.
      323.02 MajorIncidenl
                              Media representatives who possess empl
                                                                   oyerissued identificati
                                                                                         on,a DepadmentofPubl
                                                                                                            ic Safety press pass,or
                              otherform ofvali
                                             d medi
                                                  aidenticati
                                                            onwi
                                                               llbeal
                                                                    lo- d i
                                                                          mmediate accesstothearea adjacenttothe Department's
                         Command Post. The ranking ofscerwilldeterminefudheraccess,making eve!           y effod to accommodate the medi     a's
                         need to be as close aspossi    ble tothe incident. R e commandi  ng olcerwillbe especiall   y aware ofphotographer's
                         needsin regardstoproximi     tytotheincident.On morerotltine i  ncidentswhere no CommandPostisestabli         shed,the
                         ranking omcerwi   llnotundulyrestrid the movementofmembersofthe media.
                      B. Inno casewilmembersofthe medi         a be denied accesstoareaswhere the publici   sall owed to be present.
                      C. Atthe scene ofan incidentin which the Dallas Fi      re Departmenthas the pri  m ary responsibility,the ranking poli œ
                         ofsceratthe scene willallow media representativesaccess tothe Fire DepartmentCommand Postunless otherwi              se
                         notifi
                              ed bythe Fi reDepartment.The Fi    reDepartmentwildetermine fufthermediaaccess.
                      D. The ranking officeratthe scene ofa poli    ce incidentwillprovide timelysituation :r/ef/rlgsto members ofthe media.
                         This responsibility may be del   egated to a knowledgeabl e memberofthe ranklng oflicer'    s staff. In extreme cases,
                         personnelfrom the Publ    ic lnformation Office may be summoned tothe scene to condud the medi         a briefings. lfa
                         memberofthe Publi    c lnformation Office issummonedto1hescene,he/shewilassume the rol           e ofmediacoordinator
                         and briefthe mediawhenrequested bytheoffi       cerin charge.
      323.43 Crlme Scenes
                      Medi  a memberswillbegivenguidedaccessto crime scenesas soon asdetermi         ned pradicealbythe ranking i
                                                                                                                                nvesti
                                                                                                                                     gative
                      officer,exceptin the followi
                                                 ngsituations:
                      A. Y en the crime scene is on pri     vate property and the person responsible forthe property requests the medi a to
                            Ieave.
                      B. Whenthe presenceofmediamembersmightadversel            y affectthe preseNation ofthecrime scene orinterferewithan
                            investi
                                  gati
                                     on.
                            W henthepresenceofthe media memberswouldinterfere withanoperation.
      323.04              Release ofInformation
                      A. Upon request,the ranking officeratthe scene ofan inci
                                                                             dentwi
                                                                                  ll,assoon as possible,provide media memberswi th
                         factualinformation pertaining to anyofthe followi
                                                                         ng:
                         1. Thefadsand circumstanœ sofarrest,including the time and place ofarrest,resistance,pursuit,and anyuse of
                              weapons. The race,sex,age,andoccupation ofthe susped al  so maybe released butthe name and address
                                   ofthesusped mustremai
                                                       nconfi
                                                            denti
                                                                aluntilthesuspecthasbeenbookedinajai
                                                                                                   lorformalchargeshavebeen
                                   fi
                                    led. Forthe purposes ofthisorder,the fi  ling ofchargesis defi
                                                                                                 ned as thatpointwhenprosectltion reportsand
                                   othernecessarypaperworkhave beenforwarded totheLegalSefvi        cesSection.
                                   The identi
                                            ty ofthe investigating and arresting officer,ifsuch disdosure does notcompromi    se an undercover
                                   operati
                                         on,orunl ess conditions ari sing from the inci dentwould expose the officerinvol ved to a higherthan
                                   normalriskofretaliation.
                                   A generaldescription ofthe evidence seized.Offi  cerswillavoid provi
                                                                                                      ding specisc descriptions ofevidenœ that
                                   wouldtendtohi
                                               nderorprejudicetheinvestigation.
                             4. The nature,substance ortextofacharge,i     ncludinga briefdescriptionoftheoffense orincident.
                          B. Informati
                                     onwillnotbe releasedpedai   ningto any ofthefollowing:
                             1. Thecontentsofastatementoreventhem ereexistenceofan admission orconfession.
                             2. Personalopinionsaboutthesuspectorevi       dence.
                             3. Statementsconceming anti    cipatedtestimonyorthe truthfulnessofwi  tnesses.
                             4. The resul tsoffingerprint,polygraph,ballisti
                                                                           o ,orI aboratorytests.
                             5. The names ofvi   dim s untilnextofki n have been noti fed. This appl ies to both citizensand to Poli
                                                                                                                                   ce Offi
                                                                                                                                         cers
                                   kill
                                      edorinjured.
                                   Thefad thata memberoftheDepartmentpossesses,wase aring,ormaybee aring a balli
                                                                                                               sticvest.
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 53 of 55




                         E x hibit F
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 54 of 55
                       Dallas Police Departm entG eneralO rder
                            313.00 A rrestPolicies -Adults
                                                                                                                      Revised08/04/09

                      d. Citation number
                      e. Date and TimeofIssuance
                     f. Charge oncitati     on
                     g. Location ofoffense
                      h.I Justification inacknowledgementsedion- 'Refused'
                     Al                                                        ', Rel
                          citati
                               onswi thoutaviolatofssignaturewilbereviewedbyM     aneaa
                                                                                      dsed
                                                                                       mi  t
                                                                                          niotfAq
                                                                                            s     pea
                                                                                               atwe sr
                                                                                                     u'
                                                                                                      porv*F
                                                                                                       er  isi
                                                                                                             l
                                                                                                             oerdtoat
                                                                                                                    cL
                                                                                                                     oarigre
                                                                                                                      nf   m'theyare
                      compl  eteandwere approved bya 5eIdsupervi    sor.Thereviewingsupervi    sorwillini
                                                                                                        tialtheloe rl     eftcomerof
                     these ci  tationsaoerreview.The administrative supervisorwi  llensure each ofthese ci  tationsisentered i   ntothe
                     di visiondatabase.
                     A copyofeach ci    tationwillbemade and fof w arded totheissuing o/cer'sdired supee sor. The ofliœ r's
                     supervisorwilreview rel   ated offense,arrestorotherreportstoensure aIIinformati  onisconsistentwi       thcharges
                     filed.
                     Fieldsupervi   sorsare responsible forreviewing thei
                                                                        rassigned personnelinthe divisi onalcitati   ondatabase ona
                     monthlybasistoi
                                   denti
                                       fytrendsori
                                                 ndicationsofposslbl
                                                                   eabuse.Supeœisorswillnotil thedi
                                                                                                  visi
                                                                                                     oncommander
                     by memoifanytrends orpossible abuse areidenti
                                                                 fied.
                     The Division Commanderwillprovidea report,monthly,to the BureauCommanderonaIIURI   edAtLarge'
                                                                                                                 '
                     Citati
                          ons. Thisreportisnotrequiredfordivi
                                                            sionswhoare notassi   gned fieldoperations.
    313.:5 PublicInebrl
                      ate Program
                Generallnformation
                1. Thefacil ityisIocatedat1600Chestnut.
                2. Prisonerswi  llbe recei
                                         vedona24-hourbasis.
                3. Prisonerswillbe helda minim um offourhoursbeforeanytype ofrel
                                                                               easeisal
                                                                                      loe                 .
                4. Checkswi
                          llbemadeonaIIprisonersthataretobetakentothe PublicInebriateDetentionCenter(PIDC).The
                   checkmay be madeoverthe radioifneœ ssary.
            B. Admissi
                     on Poli
                           cy-The processing ofpersons atPIDC wi
                                                               llbe in accordance wi
                                                                                   th the proceduresestabli
                                                                                                          shed bythe
                Ci
                 N Marshal'sOmce and approved by the ChiefofPoli
                                                               ce.These procedures wilbe posted atthe Centerand
                avai
                   labl
                      e forreference.Anyquestionswillbe referredtoan on-dutyPatrolOperati
                                                                                        onsDi
                                                                                            visionsupervi
                                                                                                        sor.
                When an arrestisrejected by a PIDC supervisor,a pol
                                                                  ice supervisorfrom the arresting o/cer'sdivisi
                                                                                                               onwillbe
                noti
                   fi
                    ed.Thepolicesupervisorwilldeterminewhatshouldte donewiththearrestedperson(i.    e.,releasedtorelative,
                mentalevaluati
                             on)andthefactsdocumentedinanoffense/inci dentreport.
   313.06   Drug Evaluation and Classlfication Process
                Onl
                  yo/cerswi
                          thcurrentDrug Recognition Exped (D.R.E.)certi
                                                                      ficati
                                                                           on<IIcondud D.R.E.post-arrestevaluati
                                                                                                               ons
               on suspeds.
            B. AIID.R.E.evaluations willbe conducted according to the currentDrug Evaluation and Classlfication S.O.P.,which
                willbeavail
                          ablefofreview atthejail.
               D.R.E.oflicersmaybe requestedtocondud drug evaluati  onsatLew Sterret Drug evaluationsmay beconductedat
               otherbureausthroughoutthe department,i fthe D.R.E.approvesofthetesting area.
            D. Ingeneral,a drug evaluationwillnotbe conduded on suspectswi th abreath alcoholconcentration of0.  08orabove
               orwhenbl  oodtestsare givenand alcoholistheonl ysuspectedcause ofimpai rment.
               A D.R.E.ofticermay requesta urine specimen from a suspectwho has been eval    uated, in addition to any other
               specim enwhichwoul  d be prudenttorequest,depending onthe crim e.AlIDallaspolice offi
                                                                                                   cersmayrequesta urine
               specimen,in addition to a bl
                                          ood speci
                                                  men in D.W .I.cases, when no D.R.E.evaluation i
                                                                                                s performed and the ofscer
               beli
                  evesthe impairmentiscaused bysubstancesotherthan alcohol.
   313.07 Btake-outs and Hl
                          gb Risk Apprehension O* rations
                Desniti
                      ons
                1. Stake-out:an operati
                                      onin which officersassume concealed orcoved posi
                                                                                     tionsin anticipation ofa crimi
                                                                                                                  nalact
                     forthepurposeofapqrehendingthepersonsi
                                                          nvol
                                                             ved.
                2. Surveilance:thecontlnuousobservati
                                                    onofpersons,placesandthingsforthe purposeofgatheri   nginformation.
                3. High Risk Apprehension:any planned arresti
                                                            n whi
                                                                ch there is good reason to believe thatthe person to be
                     arrested maybe armed and intentupon resistance.
            B. Objedives
                1. To apprehend the suspectwi  tha minimum ri  sktopersonsand property.
                2. To obtaininform ation concerning the activi
                                                             ti
                                                              esand identi
                                                                         ti
                                                                          esofindivi
                                                                                   duals.
                3. To proted anyinformantwhom aybeinvolved.
                Procedures
                1. Al1surveill
                             ance,stakeouts,andhi  gh-riskapprehensionsmusthave priorapprovalofa supeNisor.
                2. The supefvisorin charge wildevelop a plan forthe operation.Thispl anwillindude butnotbe restricted to the
                    fol
                      lowing:
                    a. Staftingwith suffici
                                          entpersonnettoensure safety ofaIlK rsonsinvolved andsuccessfulcompletion ofthe
                        objective.
                     b. BrietingofaI
                                   Ipersonnelastotheobjedi
                                                         ves,andfullyinformi
                                                                           ngthem ofthenatureofthei
                                                                                                  rassi
                                                                                                      gnmentand
                         theirindividualresponsibiliti
                                                     es.
                         Ensuri ngthataIIpersonnelare famil   iarwi
                                                                  thanyspecializedequipmentto be used.
                         Ensuring,when necessafy,thatalIpersonnelhave distincti     ve and/or protedi
                                                                                                    ve clothing avail
                                                                                                                    able i
                                                                                                                         fan
                         arrest/confrontation i
                                              snecessary.
                         Arrangi ng foruniformedpoli ce officerstobe avai
                                                                        labl
                                                                           e ifanarrestorpursuitisanticipated.
Case 0:18-cv-61117-BB Document 83 Entered on FLSD Docket 10/02/2018 Page 55 of 55
                       DallasPolice Departm entG eneralO rder
                            313.00 A rrestPolicies-Adults
                                                                                                                   Revised08/04/09

                   f. Provi dingforadequate communication capabili   tiesforaIIunitsandpersonnelinvol
                                                                                                    ved.
                   g. Provi ding reliefforD rsonnelifthe operation i
                                                                   sprolonged.
                   h. Remai  ning aware ofandproviding forthe safetyofaIIpersonsinvol  ved.
                   Unlessthereisa cl  earpossibili
                                                 tyofcompromi  singtheoperati on,thefoll
                                                                                       owing organi
                                                                                                  zationswillbe noti
                                                                                                                   fi
                                                                                                                    ed:
                   a. Communi   cati onsSedi  on.
                   b. PatrolOperati  ons Divisionwhere the operation istotake place.
                   c. Anyotherdepartmentalunitwhichmaybe involved/affededbythe operati        on.
                4. Thisnoti
                          fi
                           cation should include the nature ofthe operation,numberofpersonneli  nvol
                                                                                                   ved,supervisorincharge,
                     vehiclesinvolved(i
                                      fpossi
                                           ble),dressofoflicersi
                                                               nvolved,andanyotheri
                                                                                  nformati
                                                                                         onnecessaryforthesafetyof
                   the offi
                          cersinvolMed and anyotheroflicerswhoma#respondas back-up i   n anemergencysituati on.
            D. RequestsforTadicalDivisi onAssistance duringStake-outand Higb-RiskApprehensi    on ofSuspects
               1. Officersreceiving information thataviolentcrime isIikelyto occurwi
                                                                                   llnotifytheirsupervi
                                                                                                      sorwhowillnoti
                                                                                                                   fythe
                   TacticalDivision.
                     Examplesofthe tyqesofoffensesituationstoe i   chtheTactiolDivi   sionwilrespondandhaveprlmary
                     command resqonsiblli
                                        tyare armed robbery,hostage si
                                                                     tuations,barricaded persons,ki
                                                                                                  dnappi
                                                                                                       ngoranyother
                     violent crime Invol
                                       ving an armed suspect.Routine stakeouts,surveill ance,drug rai ds,and Fugitive Squad
                     apprehensi ons,forexample,donotrequi  rethatthe TacticalDivisi
                                                                                  onbe called.
                     Any supervi sormay requestthe presence ofTadicalDi    visi
                                                                              on personnelin si
                                                                                              tuations otherthan the extreme
                     instancesofD.2.Supervi sorsmayrequestassistance inconducti   ngrouti
                                                                                        ne stakeouts andsurveilance.Inthese
                     instances,the requesti
                                          ngbureau/dlvision/sectionwillretaincommand responsibili
                                                                                                ty.
                     Consi
                         deration ofsuch factors as Npe ofinformation,the time el
                                                                                ementinvolved,ri
                                                                                               sk ofpersons involved,
                    anticipated Iength ofoperation,etc.,wi      llbe made by the requesting supeNi   sorto determine i  f a si
                                                                                                                             tuati
                                                                                                                                 on
                    warrantsrequesti  ngTadi    calDivision assistance.
            E. Procedure
               1. lftheTadi    calDivision is needed,asupervisorinthatdivisionwillbenotiied.
               2. When the Tadi      calDi   vision responds to a request,i  t wil be the responsibil ity of the TacticalDivision to
                    coordinatetheeffortsofthe operati    on.
                    a. The requestingdi      vi
                                              sionwillbeinchargeofthescene untiltheTacti      calDivi
                                                                                                    sion arrives.
                    b. Upon theirarrival,Tadi      calDi vision personnelwi lltake charge ofthe scene,exceptin those instances in
                         D.3where commandresponsibil       ityremainswi  ththe requesting unit.
                    lnformants
                    a. Sol   e responsi bilityfordeali ng wi th any informants i
                                                                               nvolved rests with the requesting unitpersonnelwho
                         originallydevel oped the information.
                         TacticalDi vision personnelwillbe provi    ded information abouti nformants onl y on a nnnd-to-know basi s.
                         The i denti
                                   tyofan informantdoesnotnecessaril       yhavetobe reveal  ed.
               M ere applicablethese procedureswi      llbeincorporated intodi vision Standard Operating Procedures,along with any
               additi
                    onalspeci  alconsiderationsuniquetoa padiculardiMision.

    313.08 Field Warning Procedure
            A. Arresting offi
                            cers are not required to provide Miranda rights to persons in custody unl
                                                                                                    ess they are going to
                interrogate them.I
                                 fitbecomes necessafy tointerrogate anarrested subjed,the offi
                                                                                             cermustprovidethe Miranda
                rightsbefore anyquesti
                                     oningoccurs.
            B. I
               fthe subjed invokesanyofthe Mi
                                            randa ri
                                                   ghts,the officerwilnote i
                                                                           tin the arrestrepod and provide specific
                informati
                        onon the rightsinvoked,such asthe rightto remain si
                                                                          lent,ri
                                                                                ghttohave anattorneypresent,etc.
                Fieldwarnings are notrequired underthefollowing circumstances:
                1. W henno questioning orinterrogationwlloccur.
                2. cent
                   Durier
                       ngedgeneralquesti oning ofpersons qresentata cri
                            upon the individualas asuspectInthecase.
                                                                      minaloffense scene,and the investigation has not
               3. Ordi  naw CityOrdinanœ violati   ons.
               4. ClassC misdemeanors.
               5. Ordinarytra/cviolations.
            D. Arresting oflicers should refrai
                                              n from questioning arrested persons in offense i
                                                                                             nci
                                                                                               dents where i
                                                                                                           mmediate foll
                                                                                                                       ow-up
               wilbe conduded by a detedive.Inthese ci    rcumstances,the detedivewillwam the arrested person ofhis/herrights
               atthe appropri atetime
    313.09 Fi
            eldR*l*aseofHandcuffedSubjects
           A. Handcuffedsubjedswillbefieldreleasedinthefol
                                                         lowinginstanceswhenswom poli cepersonneldeterminethat:
               1. Anarrestmade(onoroff-duty)iserroneous,improper,orotherwi se i
                                                                              nappropriatepriortobook-inattheJai
                                                                                                               lor
                   Publiclnebri
                              ateDetentionCenter(PIDC).
               2. A subjectwhohasbeenhandcuffedforoffi cersafetyisnotgoingtobearrestedandchargedwi  thanoffense.
            B. The rel
                     easingoflicerwill:
                1. Fiel
                      dreleasethesubjed attheorigi
                                                 nalarrestIocationorcontad si te.
                2. Documentthefadsandcircumstancesnecessi   tatingandjustifyingthereleaseinanM.I.R.(MDc-generatedor
                   handwritten).
                3. Listthesubjed asthecomplainantontheM.I.R.andincl udethesubjed'stel  ephonenumberandaddress.
                4. Notifyasupervi
                                soranddocumentthe notiscation inthe M.I.R.
                5. Forwarda copyofthe M.I.R.throughthechain-of-command tohis/herOrgani
                                                                                     zati
                                                                                        onalCommander.
